EXHIBIT 10.2

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

DRUG DISCOVERY AGREEMENT

 

THIS DRUG DISCOVERY AGREEMENT (the “Agreement”), is made and entered into,
effective as of November 1, 2005 (the “Effective Date”), by and between Ono
Pharmaceutical Co., Ltd., a Japanese corporation having a principal place of
business at 8-2 Kyutaromachi 1-Chome, Chuo-Ku Osaka 541-8564, JAPAN  (“ONO”),
and Array BioPharma Inc., a Delaware corporation having a principal place of
business at 3200 Walnut Street, Boulder, Colorado 80301, USA (“ARRAY”).

 

RECITALS

 

A.                                                   ARRAY has skills, expertise
and proprietary technology for the discovery, generation, optimization and
preclinical testing of small molecule clinical candidates from drug discovery
programs.  ONO is a pharmaceutical company involved in the research,
development, manufacture and sale of pharmaceutical products.

 

B.                                                     ONO has identified
multiple protein targets that have the potential to be used as the basis for
drug discovery programs.

 

C.                                                     ONO and ARRAY desire to
enter a collaboration wherein ARRAY will perform certain drug discovery research
on protein targets requested by ONO with assistance from ONO, with the goal of
delivering to ONO multiple preclinical candidates for selection as clinical lead
compounds for clinical development and commercialization by ONO.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, ONO
and ARRAY, intending to be legally bound, hereby agree as follows:

 


ARTICLE 1
DEFINITIONS


 

Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below, unless otherwise specifically
indicated herein.

 


1.1                                                         “ACTIVE CLAIMED
COMPOUND” MEANS A CLAIMED COMPOUND WHICH DEMONSTRATES ACTIVITY AGAINST A
COLLABORATION TARGET IN ACCORDANCE WITH THE ACTIVITY CRITERIA SET FORTH IN THE
DEFINITION OF ACTIVE COMPOUND, AS CONFIRMED BY ONO OR ARRAY.

 

--------------------------------------------------------------------------------


 


1.2                                                         “ACTIVE COMPOUND”
MEANS ANY COMPOUND, WHETHER OR NOT COVERED UNDER CLAIMS OF A COLLABORATION
PATENT, WHICH HAS A LEVEL OF ACTIVITY AGAINST A COLLABORATION TARGET, EXPRESSED
AS [*] AS MEASURED IN THE APPLICABLE [*] SET FORTH IN THE RESEARCH PLAN.


 


1.3                                                         “AFFILIATE” MEANS
ANY CORPORATION OR OTHER ENTITY, WHETHER DE JURE OR DE FACTO, WHICH IS DIRECTLY
OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL OF A PARTY
HERETO FOR SO LONG AS SUCH CONTROL EXISTS.  FOR THE PURPOSES OF THIS
SECTION 1.3, “CONTROL” SHALL MEAN THE DIRECT OR INDIRECT OWNERSHIP OF AT LEAST
FIFTY PERCENT (50%) OF THE OUTSTANDING SHARES OR OTHER VOTING RIGHTS OF THE
SUBJECT ENTITY HAVING THE POWER TO VOTE ON OR DIRECT THE AFFAIRS OF THE ENTITY,
OR IF NOT MEETING THE PRECEDING, THE MAXIMUM VOTING RIGHT THAT MAY BE HELD BY
THE PARTICULAR PARTY UNDER THE LAWS OF THE COUNTRY WHERE SUCH ENTITY EXISTS.


 


1.4                                                         “CLAIMED COMPOUND”
MEANS A CHEMICAL ENTITY WHICH HAS NOT BEEN SYNTHESIZED BY ARRAY DURING THE
COLLABORATION TERM, THE COMPOSITION OF MATTER OF WHICH IS CLAIMED IN A
COLLABORATION PATENT.


 


1.5                                                         “COLLABORATION”
SHALL MEAN THE DRUG DISCOVERY RESEARCH ACTIVITIES FOR EACH COLLABORATION TARGET
UNDERTAKEN BY THE PARTIES PURSUANT TO ARTICLE 2 BELOW.


 


1.6                                                         “COLLABORATION
PRODUCT” MEANS A PRODUCT WHICH CONTAINS ANY ACTIVE COMPOUND, ACTIVE CLAIMED
COMPOUND OR DERIVATIVE COMPOUND FOR USE IN THE FIELD IN THE TERRITORY.


 


1.7                                                         “COLLABORATION
KNOW-HOW” MEANS COMPOUNDS NOT COVERED UNDER THE CLAIMS OF THE COLLABORATION
PATENT, ANY AND ALL TECHNOLOGIES INCLUDING, BUT NOT LIMITED TO, TRADE SECRETS,
KNOW-HOW, INVENTIONS, INFORMATION (INCLUDING STRUCTURE-ACTIVITY DATA) AND
MATERIALS, WHETHER PATENTABLE OR NOT, DIRECTED TO PROCESSES, FORMULATIONS AND/OR
METHODS DISCOVERED, DEVELOPED, OWNED, LICENSED OR ACQUIRED SOLELY BY ARRAY,
SOLELY BY ONO OR JOINTLY BY ARRAY AND ONO, IN THE COURSE OF THE COLLABORATION
DURING THE COLLABORATION TERM.


 


1.8                                                         “COLLABORATION
PATENT” MEANS (I) ANY AND ALL PATENT APPLICATIONS AND PATENTS THEREOF THE
SUBJECT OF WHICH IS AN INVENTION (A “COLLABORATION INVENTION”) CONCEIVED OR
REDUCED TO PRACTICE SOLELY BY ARRAY, SOLELY BY ONO OR JOINTLY BY ARRAY AND ONO
IN THE COURSE OF THE COLLABORATION DURING THE COLLABORATION TERM, INCLUDING
WITHOUT LIMITATION ANY SUCH INVENTIONS COMPRISING ANY ACTIVE COMPOUND, INACTIVE
COMPOUND AND/OR ANY ACTIVE CLAIMED COMPOUND, OR METHOD OF USE OR PROCESS FOR THE
SYNTHESIS THEREOF OR COMPOSITION-OF-MATTER CONTAINING SUCH ACTIVE COMPOUND,
INACTIVE COMPOUND AND/OR ACTIVE CLAIMED COMPOUND, AND (II) ANY DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, REISSUES, REEXAMINATIONS, EXTENSIONS OR
OTHER GOVERNMENTAL ACTIONS WHICH EXTEND ANY OF THE SUBJECT MATTER OF THE PATENT
APPLICATIONS AND/OR PATENTS IN (I) ABOVE, AND ANY SUBSTITUTIONS, CONFIRMATIONS,
REGISTRATIONS OR REVALIDATIONS OF ANY OF THE FOREGOING.


 


1.9                                                         “COLLABORATION
TARGET(S)” MEANS (I) [*].


 


1.10                                                   “COLLABORATION TERM”
MEANS THE TERM OF THE COLLABORATION, AS PROVIDED IN SECTION 2.6 BELOW.

 

2

--------------------------------------------------------------------------------


 


1.11                                                   “COMPOUND” MEANS ANY
CHEMICAL ENTITY SYNTHESIZED BY ARRAY AND MADE AVAILABLE TO ONO DURING THE
COLLABORATION TERM IN ACCORDANCE WITH THE RESEARCH PLAN MUTUALLY AGREED UPON BY
THE PARTIES.


 


1.12                                                   “CONSUMER PRICE INDEX” OR
“CPI” MEANS THE CONSUMER PRICE INDEX, ALL URBAN CONSUMERS, AS PUBLISHED BY THE
U.S. BUREAU OF LABOR STATISTICS.


 


1.13                                                   “DERIVATIVE COMPOUND”
MEANS ANY CHEMICAL ENTITY, OTHER THAN A COMPOUND OR CLAIMED COMPOUND,
SYNTHESIZED BY OR ON BEHALF OF ONO AFTER THE COLLABORATION TERM THAT:


 

(i)                                     results from a chemical synthesis
program based on one or more Compounds;

 

(ii)                                  is based on structure-activity data
relating to a Compound; or

 

(iii)                               is covered by the claims of any ONO Patent,
which patent application or patent discloses any compound in (i) or (ii) above.

 

ONO will not synthesize any chemical entities for use against a Collaboration
Target during the Collaboration Term.

 


1.14                                                   “FIELD” MEANS THE
DISCOVERY, DEVELOPMENT AND COMMERCIALIZATION OF SMALL MOLECULES FOR THE
DIAGNOSIS OR THERAPEUTIC OR PROPHYLACTIC TREATMENT OF DISEASES AND CONDITIONS,
WHEREIN THE PRIMARY MECHANISM OF ACTION OF SUCH SMALL MOLECULES IS TO MODULATE
THE ACTIVITY OF A COLLABORATION TARGET.


 


1.15                                                   “FTE” MEANS A FULL-TIME
EMPLOYEE OF ARRAY DEDICATED TO EACH COLLABORATION, OR IN THE CASE OF LESS THAN A
FULL-TIME DEDICATED EMPLOYEE, A FULL-TIME, EQUIVALENT EMPLOYEE YEAR, BASED UPON
A TOTAL OF ONE THOUSAND EIGHT HUNDRED EIGHTY (1,880) HOURS PER YEAR OF WORK IN
CONNECTION WITH EACH COLLABORATION.


 


1.16                                                   “INACTIVE COMPOUND” MEANS
ANY COMPOUND, WHETHER OR NOT COVERED UNDER CLAIMS OF A COLLABORATION PATENT,
WHICH DOES NOT MEET THE LEVEL OF ACTIVITY SPECIFIED IN THE DEFINITION OF ACTIVE
COMPOUND.


 


1.17                                                   “JMC” OR “JOINT
MANAGEMENT COMMITTEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.1.


 


1.18                                                   “MARKETING APPROVAL”
MEANS ALL APPROVALS, LICENSES, REGISTRATIONS OR AUTHORIZATIONS OF ANY FEDERAL,
STATE OR LOCAL REGULATORY AGENCY, DEPARTMENT, BUREAU OR OTHER GOVERNMENTAL
ENTITY, NECESSARY FOR THE MANUFACTURING, USE, STORAGE, IMPORT, TRANSPORT AND
SALE OF A COLLABORATION PRODUCT IN A REGULATORY JURISDICTION IN THE TERRITORY.


 


1.19                                                   “NDA” MEANS A NEW DRUG
APPLICATION, AS DEFINED IN THE U.S. FOOD, DRUG AND COSMETIC ACT AND THE
REGULATIONS PROMULGATED THEREUNDER.


 


1.20                                                   “NET SALES” MEANS THE
GROSS INVOICE PRICE OF COLLABORATION PRODUCTS (SUCH COLLABORATION PRODUCTS BEING
IN FINAL FORM INTENDED FOR USE BY THE END USER) SOLD BY ONO

 

3

--------------------------------------------------------------------------------


 


OR ITS AFFILIATES OR SUBLICENSEES, AS THE CASE MAY BE (OR DISTRIBUTORS ON BEHALF
OF THE FOREGOING PARTIES), IN ARMS LENGTH TRANSACTIONS WITH THIRD PARTIES AFTER
DEDUCTING, IF NOT PREVIOUSLY DEDUCTED, FROM THE AMOUNT INVOICED OR RECEIVED:


 

(i)                                     trade, cash and quantity discounts or
rebates actually allowed or taken;


 

(ii)                                  credits or allowances given or made for
rejection or return of, and for uncollectible amounts on, previously sold
Collaboration Products or for retroactive price reductions (including, without
limitation, rebates similar to Medicare and/or Medicaid);


 

(iii)                               taxes, duties or other governmental charges
levied on or measured by the billing amount, as adjusted for rebates or refunds,
that are borne by the seller thereof and that are not refundable and to the
extent non-creditable;


 

(iv)                              charges for freight and insurance directly
related to the distribution of the Collaboration Products (to the extent not
paid by the Third Party customer); and


 

(v)                                 credits or allowances given or made for
wastage replacement, indigent patient and similar programs.


 

For purposes of this Section 1.20, “Distributor” means a Third Party that is
employed by or otherwise under written contract with ONO or its Affiliates or
Sublicensees to sell, promote, distribute, market, import, and/or export
Collaboration Products on behalf of or in partnership with ONO or its Affiliates
or Sublicensees.

 


1.21                                                   “ONO PATENT” MEANS
(I) ANY AND ALL PATENT APPLICATIONS AND PATENTS THEREOF THE SUBJECT OF WHICH IS
AN INVENTION CONCEIVED OR REDUCED TO PRACTICE SOLELY BY ONO AFTER THE
COLLABORATION TERM, INCLUDING WITHOUT LIMITATION ANY SUCH INVENTIONS COMPRISING
ANY DERIVATIVE COMPOUND, OR METHOD OF USE OR PROCESS FOR THE SYNTHESIS THEREOF
OR COMPOSITION-OF-MATTER CONTAINING SUCH DERIVATIVE COMPOUND, AND (II) ANY
DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, REISSUES, REEXAMINATIONS,
EXTENSIONS OR OTHER GOVERNMENTAL ACTIONS WHICH EXTEND ANY OF THE SUBJECT MATTER
OF THE PATENT APPLICATIONS AND/OR PATENTS IN (I) ABOVE, AND ANY SUBSTITUTIONS,
CONFIRMATIONS, REGISTRATIONS OR REVALIDATIONS OF ANY OF THE FOREGOING.


 


1.22                                                   “PARTY” OR “PARTIES”
SHALL MEAN, RESPECTIVELY, ARRAY OR ONO INDIVIDUALLY, OR ARRAY AND ONO
COLLECTIVELY.


 


1.23                                                   “PHASE II” MEANS HUMAN
CLINICAL TRIALS, FOR WHICH THE PRIMARY ENDPOINTS INCLUDE A DETERMINATION OF DOSE
RANGES AND/OR A PRELIMINARY DETERMINATION OF EFFICACY IN PATIENTS BEING STUDIED
AS REQUIRED IN 21 C.F.R. §312, OR SIMILAR CLINICAL STUDY IN A COUNTRY OTHER THAN
THE UNITED STATES.


 


1.24                                                   “PHASE III” MEANS HUMAN
CLINICAL TRIALS, THE PRINCIPAL PURPOSE OF WHICH IS TO ESTABLISH SAFETY AND
EFFICACY OF ONE OR MORE PARTICULAR DOSES IN PATIENTS BEING STUDIED, AND WHICH
WILL (OR ARE INTENDED TO) SATISFY THE REQUIREMENTS OF A PIVOTAL TRIAL FOR
PURPOSES OF

 

4

--------------------------------------------------------------------------------


 


OBTAINING APPROVAL OF A PRODUCT IN A COUNTRY BY THE HEALTH REGULATORY AUTHORITY
IN SUCH COUNTRY TO MARKET SUCH PRODUCT.


 


1.25                                                   “PRE-EXISTING ARRAY
KNOW-HOW” MEANS ANY ARRAY LIBRARY COMPOUNDS NOT COVERED UNDER THE CLAIMS OF
PRE-EXISTING ARRAY PATENT AND ALL OTHER TECHNOLOGIES (I) INCLUDING, BUT NOT
LIMITED TO, TRADE SECRETS, KNOW-HOW, INVENTIONS, INFORMATION (INCLUDING
STRUCTURE-ACTIVITY DATA) AND MATERIALS, WHETHER PATENTABLE OR NOT, DIRECTED TO
PROCESSES, FORMULATIONS AND/OR METHODS DISCOVERED, DEVELOPED, OWNED, LICENSED OR
ACQUIRED BY ARRAY PRIOR TO THE EFFECTIVE DATE, AND (II) WHICH IS USEFUL IN
CONDUCTING THE COLLABORATION UNDER THE RESEARCH PLAN.


 


1.26                                                   “PRE-EXISTING ARRAY
PATENT” MEANS (I) ANY AND ALL PATENT APPLICATIONS AND PATENT THEREOF, EXISTING
AS OF THE EFFECTIVE DATE, THAT CLAIM ANY ARRAY LIBRARY COMPOUND, OR METHOD OF
USE OR PROCESS FOR THE SYNTHESIS THEREOF OR COMPOSITION-OF-MATTER CONTAINING
SUCH ARRAY LIBRARY COMPOUND FOR ANY TARGET INCLUDING THE COLLABORATION TARGET,
BUT ACTIVITIES TO SUCH COLLABORATION TARGET HAS NOT BEEN DEMONSTRATED, AND
(II) ANY DIVISIONS, CONTINUATIONS, REISSUES, REEXAMINATIONS, OR EXTENSIONS TO
THE EXTENT THE SAME HAVE AN EARLIEST EFFECTIVE FILING DATE PRIOR TO THE
EFFECTIVE DATE, AND ANY SUBSTITUTIONS, CONFIRMATIONS, OR REGISTRATIONS OF ANY OF
THE FOREGOING, IN EACH CASE, WHICH IS OWNED BY ARRAY (SOLELY OR JOINTLY), TO THE
EXTENT ARRAY HAS THE RIGHT TO LICENSE OR SUBLICENSE THE SAME.


 


1.27                                                   “PRE-EXISTING ONO
COMPOUND” MEANS ANY CHEMICAL ENTITY WHICH HAS BEEN SYNTHESIZED BY ONO AGAINST
THE COLLABORATION TARGET PRIOR TO THE EFFECTIVE DATE, WHETHER OR NOT COVERED
UNDER PRE-EXISTING ONO PATENT.


 


1.28                                                   “PRE-EXISTING ONO
KNOW-HOW” MEANS ANY PRE-EXISTING ONO COMPOUND NOT COVERED UNDER PRE-EXISTING ONO
PATENT AND ALL OTHER TECHNOLOGIES (I) INCLUDING, BUT NOT LIMITED TO, TRADE
SECRETS, KNOW-HOW, INVENTIONS, INFORMATION (INCLUDING STRUCTURE-ACTIVITY DATA)
AND MATERIALS, WHETHER PATENTABLE OR NOT, DIRECTED TO PROCESSES, FORMULATIONS
AND/OR METHODS DISCOVERED, DEVELOPED, OWNED, LICENSED OR ACQUIRED BY ONOPRIOR TO
THE EFFECTIVE DATE, AND (II) WHICH IS USEFUL IN CONDUCTING THE COLLABORATION
UNDER THE RESEARCH PLAN.


 


1.29                                                   “PRE-EXISTING ONO PATENT”
MEANS (I) ANY AND ALL PATENT APPLICATIONS AND PATENTS THEREOF THAT CLAIM ANY
PRE-EXISTING ONO COMPOUND, OR METHOD OF USE OR PROCESS FOR THE SYNTHESIS THEREOF
OR COMPOSITION-OF-MATTER CONTAINING SUCH CHEMICAL ENTITY FOR THE COLLABORATION
TARGET, WHICH EXIST AS OF THE EFFECTIVE DATE, AND (II) ANY DIVISIONS,
CONTINUATIONS, REISSUES, REEXAMINATIONS, OR EXTENSIONS TO THE EXTENT THE SAME
HAVE AN EARLIEST EFFECTIVE FILING DATE PRIOR TO THE EFFECTIVE DATE, AND ANY
SUBSTITUTIONS, CONFIRMATIONS, OR REGISTRATIONS OF ANY OF THE FOREGOING, IN EACH
CASE, WHICH IS OWNED BY ONO.


 


1.30                                                   “PRODUCT” MEANS A PRODUCT
WHICH CONTAINS ANY ACTIVE COMPOUND AND ACTIVE CLAIMED COMPOUND [*].


 


1.31                                                   “RESEARCH PLAN” MEANS THE
WRITTEN RESEARCH PLAN GOVERNING THE JOINT EFFORT OF THE PARTIES IN CONDUCTING
THE COLLABORATION, WHICH MAY BE AMENDED FROM TIME TO TIME BY MUTUAL AGREEMENT OF
THE PARTIES.  THE INITIAL RESEARCH PLAN IS ATTACHED HERETO AS EXHIBIT 1.31.

 

5

--------------------------------------------------------------------------------


 


1.32                                                   “SUBLICENSEE” SHALL MEAN,
WITH RESPECT TO A PARTICULAR COLLABORATION PRODUCT, A THIRD PARTY TO WHOM ONO
HAS GRANTED A SUBLICENSE OF THE RIGHT TO MAKE, USE, SELL, OFFER FOR SALE, IMPORT
AND/OR EXPORT SUCH COLLABORATION PRODUCT.


 


1.33                                                   “[*].


 


1.34                                                   “TERRITORY” MEANS
WORLDWIDE.


 


1.35                                                   “THIRD PARTY” MEANS ANY
PERSON OR ENTITY OTHER THAN ARRAY AND ONO, THEIR RESPECTIVE AFFILIATES AND
SUBLICENSEE.


 


ARTICLE 2
RESEARCH COLLABORATION


 


2.1                                                         GOALS.  THE GOAL OF
THE COLLABORATION IS THE DISCOVERY AND OPTIMIZATION OF SMALL MOLECULE INHIBITORS
AGAINST EACH COLLABORATION TARGET BY ARRAY PURSUANT TO A RESEARCH PLAN, AND THE
DELIVERY OF ONE OR MORE PRECLINICAL CANDIDATES TO ONO, DURING THE COLLABORATION
TERM, FOR SELECTION AS CLINICAL LEAD COMPOUNDS FOR CLINICAL DEVELOPMENT AND
COMMERCIALIZATION BY ONO.


 


2.2                                                         CONDUCT OF THE
COLLABORATION.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, ARRAY AND
ONO WILL UNDERTAKE RESEARCH DIRECTED TO (I) RESEARCH AND DEVELOPMENT OF SMALL
MOLECULE INHIBITORS OF [*] WHICH, IF POSSIBLE, WILL ALSO INHIBIT [*], FOR THE
TREATMENT OF [*], AND (II) RESEARCH AND DEVELOPMENT OF SMALL MOLECULE INHIBITORS
OF [*] OR, PREFERABLY, BOTH FOR THE TREATMENT OF [*].  THE COLLABORATION SHALL
BE FUNDED AS SET FORTH IN ARTICLE 5 BELOW.  DURING THE COLLABORATION TERM FOR
EACH COLLABORATION TARGET, ARRAY AND ONO SHALL COLLABORATE AND USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO CONDUCT THE COLLABORATION FOR EACH
COLLABORATION TARGET IN ACCORDANCE WITH THE RESEARCH PLAN WITHIN THE TIME
SCHEDULES CONTEMPLATED THEREIN AND TO KEEP THE OTHER PARTY INFORMED AS TO THE
PROGRESS AND RESULTS OF THE COLLABORATION HEREUNDER.  ONCE PER QUARTER DURING
THE COLLABORATION TERM, ONO WILL HAVE THE RIGHT TO SEND, TO OBSERVE THE PROGRESS
OF THE COLLABORATION IN ACCORDANCE WITH THE RESEARCH PLAN, ONE (1) ONO SCIENTIST
TO ARRAY’S FACILITIES, WITH SUCH VISIT TO LAST UP TO TWO (2) WEEKS IN DURATION.


 


2.3                                                         RESEARCH PLAN.  THE
COLLABORATION FOR EACH COLLABORATION TARGET SHALL BE CARRIED OUT IN ACCORDANCE
WITH A MUTUALLY AGREED UPON THE WRITTEN RESEARCH PLAN, WHICH SHALL ESTABLISH
SPECIFIC RESEARCH OBJECTIVES AND THE RESEARCH TASKS TO BE PERFORMED AND
RESOURCES TO BE PROVIDED BY EACH PARTY.  THE RESEARCH PLAN SHALL, AMONG OTHER
THINGS, ESTABLISH: (I) THE SCOPE OF THE RESEARCH ACTIVITIES WHICH WILL BE
PERFORMED; (II) THE RESEARCH OBJECTIVES AND WORK PLAN ACTIVITIES WITH RESPECT TO
THE COLLABORATION FOR EACH COLLABORATION TARGET; AND (III) SPECIFIC SCREENING
ASSAYS FOR IDENTIFYING AND TESTING THE ACTIVITY OF COMPOUNDS AGAINST EACH
COLLABORATION TARGET TO DETERMINE WHEN A COMPOUND SHALL BE DEEMED AN ACTIVE
COMPOUND.  THE RESEARCH PLAN SHALL BE REVIEWED ON AN ONGOING BASIS AND MAY BE
AMENDED BY THE JOINT MANAGEMENT COMMITTEE IN ACCORDANCE WITH ARTICLE 3.


 


2.4                                                         ADDITIONAL
TARGET(S).  IN THE EVENT THAT ONO WISHES TO COLLABORATE WITH ARRAY, AND ARRAY
ACCEPT TO COLLABORATE WITH ONO, WITH RESPECT TO DRUG DISCOVERY RESEARCH ON ANY
OTHER MOLECULAR TARGET(S) THAN THE COLLABORATION TARGET(S), THE PARTIES SHALL
ENTER

 

6

--------------------------------------------------------------------------------


 


INTO THE SEPARATE DRUG DISCOVERY AGREEMENT WITH SUBSTANTIALLY THE SAME TERMS AND
CONDITIONS AS APPLIED UNDER THIS AGREEMENT.


 


2.5                                                         COLLABORATION
STAFFING.  ONO WILL FUND ARRAY’S ACTIVITIES UNDER THE COLLABORATION FOR EACH
COLLABORATION TARGET IN ACCORDANCE WITH THE APPLICABLE RESEARCH PLAN.  DURING
THE COLLABORATION AND SUBJECT TO ONO FUNDING FTES FOR SUCH COLLABORATION
PURSUANT TO SECTION 5.1, ARRAY SHALL DEVOTE THAT NUMBER OF FTES TO THE CONDUCT
OF THE COLLABORATION FOR EACH COLLABORATION TARGET SPECIFIED IN THE INITIAL
RESEARCH PLAN.  THE NUMBER OF ARRAY FTES MAY BE INCREASED OR DECREASED UPON
MUTUAL AGREEMENT.


 


2.6                                                         TERM AND TERMINATION
OF COLLABORATION.


 

2.6.1                        Term.  The Collaboration Term for the Collaboration
Target set forth in Section 1.9 (i) shall commence on the Effective Date and
shall end upon [*] after the Effective Date.  Further, the Collaboration Term
for the Collaboration Target set forth in Section 1.9 (ii) shall commence on the
Effective Date and shall end upon [*] after the Effective Date.  ONO shall have
the right to extend the Collaboration Term for each Collaboration Target for [*]
by providing written notice to ARRAY at least [*] before the end of the
then-current Collaboration Term.


 

2.6.2                        [*].  ONO shall have the right [*] for each
Collaboration Target, of this Agreement within [*] following the first
anniversary of the Collaboration Term for each Collaboration Target, with [*]
from ONO to ARRAY.  In such event, the provisions of [*] shall apply.


 


2.7                                                         THIRD PARTY
LICENSES.  IN THE EVENT THAT THE PARTIES AGREE TO ACQUIRE ADDITIONAL
TECHNOLOGIES FROM A THIRD PARTY SPECIFICALLY FOR USE IN THE CONDUCT OF EACH
COLLABORATION IN THE FIELD, ONO WILL BE RESPONSIBLE FOR THE PAYMENT OF ANY
AMOUNTS DUE TO THIRD PARTIES FOR THE LICENSES OF INTELLECTUAL PROPERTY WHICH
DIRECTLY APPLIES TO ANY COLLABORATION TARGET, AND THE COSTS OF NEGOTIATING,
PREPARING AND EXECUTING ANY SUCH LICENSE.  SUCH LICENSES ARE GRANTED TO ONO ASA
LICENSEE, AND ONO WILL GRANT THE SUBLICENSE TO ARRAY IN ORDER FOR ARRAY TO
CONDUCT THE COLLABORATION ONLY.  UPON THE TERMINATION OF THE COLLABORATION
AND/OR THIS AGREEMENT, ONO MAY, AT THE SOLE OPTION OF ONO, TERMINATE SUCH
SUBLICENSE TO ARRAY.


 


2.8                                                         RECORDS; INSPECTION.


 

(A)                                  RECORDS.  EACH PARTY SHALL MAINTAIN RECORDS
OF THE COLLABORATION FOR EACH COLLABORATION TARGET (OR CAUSE SUCH RECORDS TO BE
MAINTAINED) IN SUFFICIENT DETAIL AND IN GOOD SCIENTIFIC MANNER AS WILL PROPERLY
REFLECT ALL WORK DONE AND RESULTS ACHIEVED IN THE PERFORMANCE OF SUCH
COLLABORATION (INCLUDING ALL DATA IN THE FORM REQUIRED UNDER ANY APPLICABLE
GOVERNMENTAL REGULATIONS AND AS DIRECTED BY THE JMC).

 

(B)                                 REPORTS AND INFORMATION EXCHANGE.  EACH
PARTY SHALL USE COMMERCIALLY REASONABLE AND DILIGENT EFFORTS TO DISCLOSE TO THE
OTHER PARTY ALL MATERIAL INFORMATION (INCLUDING ANY DOCUMENTS, DATA AND
ELECTRONIC INFORMATION RELATED THERETO) RELATING TO THE COLLABORATION, INCLUDING
WITHOUT LIMITATION ANY ACTIVE COMPOUND, PROMPTLY AFTER IT IS LEARNED OR ITS
MATERIALITY IS APPRECIATED.  EACH PARTY SHALL ALSO KEEP THE OTHER PARTY,
INCLUDING THE JOINT MANAGEMENT COMMITTEE, INFORMED AS TO ITS PROGRESS UNDER THE
RESEARCH PLAN. WITHIN

 

7

--------------------------------------------------------------------------------


 

[*] FOLLOWING THE END OF EACH CALENDAR QUARTER DURING THE COLLABORATION, EACH
PARTY SHALL PROVIDE THE OTHER PARTY WITH A REASONABLY DETAILED WRITTEN REPORT
DESCRIBING THE PROGRESS TO DATE OF ALL ACTIVITIES FOR WHICH SUCH PARTY WAS
ALLOCATED RESPONSIBILITY DURING SUCH QUARTER UNDER THE RESEARCH PLAN. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL ARRAY BE REQUIRED TO DISCLOSE
TO ONO ANY PRE-EXISTING ARRAY KNOW-HOW OR PRE-EXISTING ARRAY PATENTS; PROVIDED,
HOWEVER, THAT TO THE EXTENT THAT SUCH PRE-EXISTING ARRAY KNOW-HOW AND/OR
PRE-EXISTING ARRAY PATENTS ARE SPECIFICALLY RELATED TO THE COLLABORATION, ARRAY
SHALL DISCLOSE THEM TO ONO.

 


2.9                                                         SUPPLY OF
COMPOUNDS.  IN ACCORDANCE WITH A SCHEDULE DETERMINED BY THE JMC, ARRAY WILL
PROVIDE TO ONO AN AGREED AMOUNT OF EACH COMPOUND, UP TO [*].

 


2.10                                                   POST COLLABORATION
ACTIVITIES.  FOR EACH ACTIVE COMPOUND, ACTIVE CLAIMED COMPOUND AND COLLABORATION
PRODUCT TO WHICH ONO RETAINS EXCLUSIVE RIGHTS UNDER THIS AGREEMENT, ONO SHALL BE
RESPONSIBLE, AT ITS SOLE EXPENSE, FOR CONDUCTING ALL CLINICAL DEVELOPMENT OF
SUCH ACTIVE COMPOUND, ACTIVE CLAIMED COMPOUND OR COLLABORATION PRODUCT FOLLOWING
THE COLLABORATION TERM FOR EACH COLLABORATION TARGET, AND ALL COMMERCIALIZATION
OF SUCH ACTIVE COMPOUND, ACTIVE CLAIMED COMPOUND OR COLLABORATION PRODUCT.  IN
ADDITION TO THE ABOVE MONETARY RESPONSIBILITY FOR CLINICAL DEVELOPMENT BY ONO,
ONO SHALL BE RESPONSIBLE FOR ALL COSTS AND EXPENSES FOR COMMERCIALIZING THE
COLLABORATION PRODUCT FOR USE IN THE FIELD, INCLUDING WITHOUT LIMITATION,
PRECLINICAL DEVELOPMENT, PRE-MARKETING AND COMMERCIAL ACTIVITIES


 


2.11                                                   EXCLUSIVITY.  EXCEPT AS
SET FORTH HEREIN, FOR EACH COLLABORATION TARGET, DURING (A) THE COLLABORATION
TERM, AND (B) THEREAFTER FOR (I) SO LONG AS ONO IS USING COMMERCIALLY REASONABLE
EFFORTS TO PURSUE RESEARCH AND/OR DEVELOPMENT ON THE COLLABORATION PRODUCT
DIRECTED TO SUCH COLLABORATION TARGET CONSISTENT WITH ONO’S USUAL PRACTICES FOR
ITS OWN RESEARCH AND DEVELOPMENT, WHERE SUCH EFFORTS COULD RESULT IN ARRAY
ACCRUING MILESTONES AND ROYALTIES, OR (II) [*] FROM THE END OF THE COLLABORATION
TERM, [*], ARRAY WILL NOT CONDUCT, PARTICIPATE IN, OR FUND, DIRECTLY OR
INDIRECTLY, EITHER ALONE OR WITH A THIRD PARTY, RESEARCH OR DEVELOPMENT
ACTIVITIES DIRECTED TO THE DISCOVERY OF SMALL MOLECULE CHEMICAL ENTITIES THAT
MODULATE THE ACTIVITY OF THE COLLABORATION TARGET; [*].  HOWEVER, IN THE EVENT
OF A CHANGE OF CONTROL, THE SURVIVING ENTITY SHALL BE BOUND BY ALL OTHER TERMS
AND CONDITIONS OF THIS AGREEMENT AS PROVIDED IN SECTION 12.3.  IT IS UNDERSTOOD
AND AGREED THAT TESTING OF A CHEMICAL ENTITY AGAINST THE COLLABORATION TARGET
FOR THE PURPOSE OF ESTABLISHING SELECTIVITY OF SUCH CHEMICAL ENTITY AGAINST A
TARGET OTHER THAN THE COLLABORATION TARGET SHALL NOT BE DEEMED A VIOLATION OF
THIS SECTION 2.11.  FOR PURPOSES OF THIS SECTION 2.11, “CHANGE OF CONTROL” MEANS
THE MERGER, CONSOLIDATION, SALE OF SUBSTANTIALLY ALL OF ITS ASSETS OR SIMILAR
TRANSACTION OR SERIES OF TRANSACTIONS, AS A RESULT OF WHICH ARRAY’S SHAREHOLDERS
BEFORE SUCH TRANSACTION OR SERIES OF TRANSACTIONS OWN LESS THAN FIFTY PERCENT
(50%) OF THE TOTAL NUMBER OF VOTING SECURITIES OF THE SURVIVING ENTITY
IMMEDIATELY AFTER SUCH TRANSACTION OR SERIES OF TRANSACTIONS.  NOTWITHSTANDING
THE FOREGOING, IF AS A RESULT OF ANY SUCH CHANGE OF CONTROL, ARRAY EXISTS AS A
WHOLLY OWNED SUBSIDIARY OF A PARENT, THEN THE PROVISIONS OF THIS SECTION 2.11
SHALL CONTINUE TO APPLY TO ARRAY BUT NOT TO SUCH PARENT.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 3
MANAGEMENT


 


3.1                                                         JOINT MANAGEMENT
COMMITTEE.  PROMPTLY AFTER THE EFFECTIVE DATE, THE PARTIES WILL ESTABLISH A
JOINT MANAGEMENT COMMITTEE (THE “JOINT MANAGEMENT COMMITTEE” OR “JMC”), WHICH
SHALL BE RESPONSIBLE FOR MONITORING, PLANNING AND COORDINATING RESEARCH
ACTIVITIES UNDER THE RESEARCH PLAN DURING THE COLLABORATION TERM.  THE
RESPONSIBILITIES OF THE JOINT MANAGEMENT COMMITTEE SHALL INCLUDE, AMONG OTHER
THINGS, ESTABLISHING RESEARCH OBJECTIVES, REVIEWING DATA AND ALLOCATING
RESOURCES.


 


3.2                                                         MEMBERSHIP.  THE JMC
SHALL CONSIST OF THREE (3) REPRESENTATIVES OF EACH OF ONO AND ARRAY, EACH
PARTY’S MEMBERS SELECTED BY SUCH PARTY.  ARRAY AND ONO MAY EACH REPLACE ITS JMC
REPRESENTATIVES AT ANY TIME, UPON WRITTEN NOTICE TO THE OTHER PARTY.  FROM TIME
TO TIME, THE JMC MAY ESTABLISH SUBCOMMITTEES, TO OVERSEE PARTICULAR PROJECTS OR
ACTIVITIES, AND SUCH SUBCOMMITTEES WILL BE CONSTITUTED AS THE JMC AGREES.


 


3.3                                                         MEETINGS.  DURING
THE COLLABORATION TERM, THE JMC SHALL MEET AT LEAST SEMI-ANNUALLY, AT EACH
PARTY’S FACILITIES ALTERNATELY OR AT A MUTUALLY AGREED LOCATION.  IN ADDITION TO
REGULAR JMC MEETINGS, EITHER PARTY MAY REQUEST AN AD-HOC MEETING AT A MUTUALLY
AGREEABLE DATE AND LOCATION.  THE JMC MEETINGS DO NOT NECESSARILY HAVE TO BE
FACE-TO-FACE MEETINGS BUT, UPON AGREEMENT OF BOTH PARTIES, CAN BE VIA OTHER
METHODS OF COMMUNICATION SUCH AS TELECONFERENCES AND/OR VIDEOCONFERENCES.  WITH
THE CONSENT OF THE PARTIES, OTHER REPRESENTATIVES THAN JMC MEMBERS OF ARRAY OR
ONO MAY ATTEND JMC MEETINGS AS NONVOTING OBSERVERS.  EACH PARTY SHALL BE
RESPONSIBLE FOR ALL OF ITS OWN EXPENSES ASSOCIATED WITH ATTENDANCE OF SUCH
MEETINGS.  THE FIRST MEETING OF THE JMC SHALL OCCUR WITHIN THIRTY (30) DAYS
AFTER THE EFFECTIVE DATE.  IN ADDITION TO SUCH JMC MEETINGS, THE PARTIES WILL
OTHERWISE COMMUNICATE FROM TIME TO TIME BY TELEPHONE, ELECTRONIC MAIL, FACSIMILE
AND/OR VIDEO CONFERENCE.


 


3.4                                                         MINUTES.  THE JMC
SHALL KEEP ACCURATE MINUTES OF ITS DELIBERATIONS WHICH SHALL RECORD ALL PROPOSED
DECISIONS AND ALL ACTIONS RECOMMENDED OR TAKEN.  THE HOST OF THE JMC MEETING
SHALL BE RESPONSIBLE FOR THE PREPARATION OF DRAFT MINUTES.  DRAFT MINUTES SHALL
BE SENT TO ALL MEMBERS OF THE JMC WITHIN FIVE (5) WORKING DAYS AFTER EACH
MEETING AND SHALL BE APPROVED, IF APPROPRIATE, AT THE NEXT MEETING.  ALL RECORDS
OF THE JMC MEETINGS SHALL AT ALL TIMES BE AVAILABLE TO BOTH ARRAY AND ONO.


 


3.5                                                         DECISION MAKING. 
EACH PARTY SHALL HAVE ONE (1) VOTE IN ALL JMC DECISIONS, AND THE PARTIES SHALL
ATTEMPT TO MAKE DECISIONS BY CONSENSUS.  IN THE EVENT THE JMC CANNOT REACH
CONSENSUS, THE DISPUTE SHALL BE REFERRED TO EXECUTIVE OFFICERS OF EACH PARTY FOR
RESOLUTION.  IF THE EXECUTIVES CANNOT RESOLVE THE DISPUTE, THEN, OTHER THAN WITH
RESPECT TO (I) SETTING CRITERIA FOR ACTIVE COMPOUNDS AND (II) ANY OTHER MATTER
THAT REQUIRES MUTUAL CONSENT UNDER THIS AGREEMENT, ONO SHALL HAVE THE DECIDING
VOTE; PROVIDED, HOWEVER, THAT ARRAY SHALL NOT BE OBLIGATED, AS A RESULT OF SUCH
A DECIDING VOTE BY ONO, TO VIOLATE ANY OBLIGATION OR AGREEMENT IT MAY HAVE WITH
ANY THIRD PARTY, OR TO INCUR ANY EXTRAORDINARY COSTS.


 


ARTICLE 4
LICENSES


 


4.1                                                         EXCLUSIVE LICENSE. 
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, ARRAY HEREBY GRANTS TO
ONO AN EXCLUSIVE RIGHT AND LICENSE IN THE TERRITORY UNDER ARRAY’S INTEREST IN
THE COLLABORATION PATENT AND THE COLLABORATION KNOW-HOW, WITH A RIGHT TO
SUBLICENSE, TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE AND/OR SELL, IMPORT
AND EXPORT ANY ACTIVE COMPOUND, ACTIVE CLAIMED COMPOUND AND/OR DERIVATIVE
COMPOUND,AND, ALSO WITH A RIGHT TO

 

9

--------------------------------------------------------------------------------


 


SUBLICENSE, TO DEVELOP, MAKE, HAVE MADE, USE, IMPORT AND EXPORT, OFFER FOR SALE
AND/OR SELL ANY COLLABORATION PRODUCT OR PRODUCT.


 


4.2                                                         NON-EXCLUSIVE
LICENSES.


 

4.2.1                        Collaboration Technology.  Subject to the terms and
conditions of this Agreement, ARRAY hereby grants to ONO (i) a non-exclusive,
sublicensable, royalty free license in the Territory under ARRAY’s interest in
the Collaboration Patent and the Collaboration Know-How, to develop, make, have
made, use, offer to sell, sell, import and export any Inactive Compound or
Claimed Compound (other than Active Claimed Compounds, which are subject to the
license in Section 4.1 above), and (ii) upon ONO’s discovery that a particular
Inactive Compound or such Claimed Compound is active against a particular
target, the right to negotiate to obtain the exclusive rights to such Inactive
Compound or Claimed Compound, in each case in the Territory.


 

4.2.2                        Pre-existing ARRAY Patents.  In the event that the
development, making, having made, use, offer for sale, sale, import and export
by ONO of (i) any Active Compound, Inactive Compound, Active Claimed Compound,
Claimed Compound or Derivative Compound, (ii) any Collaboration Product, Product
or any product containing an Inactive Compound, a Claimed Compound or Derivative
Compound would infringe during the term of the Agreement a claim of Pre-existing
ARRAY Patent, ARRAY hereby grants to ONO, to the extent ARRAY is legally able to
do so, a non-exclusive, sublicensable, royalty-free license in the Territory
under such Pre-existing ARRAY Patent for those purposes.


 

4.3                                                         Inactive Compounds
and Claimed Compounds.  With respect to an Inactive Compound or a Claimed
Compound (other than an Active Claimed Compound, which is subject to the license
in Section 4.1 above), at least [*] prior to ARRAY entering into material and
substantial negotiations to grant to a Third Party any rights to such Inactive
Compound or Claimed Compound, ARRAY agrees to notify ONO in writing, together
with a description of the chemical entity that would be the subject of such
negotiations.  Within thirty (30) days after receipt from ARRAY of such notice,
ONO shall notify ARRAY whether or not it desires to discuss terms and conditions
under which ARRAY would grant exclusive rights to such Inactive or Claimed
Compound to ONO.  However, in the event that ONO reasonably determines that a
sample evaluation of such Inactive Compound or Claimed Compound is crucial for
ONO’s decision-making ONO shall immediately inform ARRAY, and ARRAY shall
provide such sample(s) to ONO, and such thirty (30)-day period shall be extended
for a certain period of time as mutually agreed by the Parties.  ARRAY and ONO
will then negotiate in good faith for [*] to finalize the terms and conditions
of such grant of rights.

 

4.4                                                         No Implied
Licenses.  Only the licenses granted pursuant to the express terms of this
Agreement shall be of any legal force or effect.  No other license or rights
shall be created by implication, estoppel or otherwise.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 5
PAYMENTS; BOOKS AND RECORDS


 


5.1                                                         COLLABORATION
FUNDING.


 

5.1.1                        Research Phase Payment Schedule.  ONO agrees to pay
ARRAY research funding for the conduct of the Collaboration quarterly, in
advance, in an amount equal to the number of ARRAY FTEs called for in the
Research Plan for the applicable quarter multiplied by the ARRAY FTE Rate (as
defined below).  Such payments shall be paid in quarterly installments, in
advance.  The initial payment shall be made within thirty (30) days after the
Effective Date, and subsequent payments shall be made before the first day of
each quarter thereafter.  ARRAY shall submit to ONO an invoice for such payment
calculated based on the Research Plan and the ARRAY FTE Rate at least thirty
(30) days prior to the initiation of each quarter for relevant research, except
for the invoice for initial payment which shall be submitted to ONO immediately
after the Effective Date.


 

5.1.2                        FTE Rate.  The “ARRAY FTE Rate” shall be equal to
[*] per FTE per year.  Beginning on the first anniversary of the Effective Date,
the ARRAY FTE Rate shall increase no more than once annually by the percentage
increase, if any, in the Consumer Price Index, since the Effective Date or the
last adjustment hereunder, whichever is later.


 

5.1.3                        Non-FTE Costs.  Non-FTE costs and research
requirements associated with the research activities specified in the Research
Plan shall be borne by ARRAY, except that ARRAY shall not be required to incur
any extraordinary chemical or screening costs without ARRAY’s prior written
consent.  In the event that ONO agrees, in the course of the Collaboration
during the Collaboration Term, to enter into one or more agreements with a Third
Party for the performance of additional activities which are not covered under
the Research Plan, ONO will be responsible for the payment of all additional
amounts incurred as a result of any such agreement.


 


5.2                                                         MILESTONES.  EXCEPT
AS SET FORTH BELOW, ONO SHALL PAY TO ARRAY UPON ACHIEVEMENT BY ONO OR ITS
AFFILIATES, SUBLICENSEES OR OTHER DESIGNEES, AS THE CASE MAY BE, OF THE
CORRESPONDING EVENTS SET FORTH BELOW (EACH, A “DEVELOPMENT MILESTONE”) FOR EACH
COLLABORATION PRODUCT, REGARDLESS OF WHETHER THE DEVELOPMENT, PROMOTION, OR
MARKETING OF SUCH COLLABORATION PRODUCT IS DISCONTINUED AT ANY TIME AFTER THE
ACHIEVEMENT OF SUCH MILESTONE:


 

5.2.1                        Collaboration Products Containing Active Compounds.


 

(a)                                  [*].  For each Collaboration Product
containing an Active Compound, which Active Compound is demonstrated [*]:

 

 

Milestone

 

Cash Payment
(in U.S. Dollars)

 

 

 

 

 

 

 

1.

[*]

 

 

 

[*]

 

 

 

 

 

 

2.

[*]

 

 

 

[*]

 

 

 

 

 

 

3.

[*]

 

 

 

[*]

 

 

 

 

 

 

4.

[*]

 

 

 

[*]

 

11

--------------------------------------------------------------------------------


 

5.

[*]

 

 

 

[*]

 

 

 

 

 

 

6.

[*]

 

 

 

[*]

 

(b)                                 [*].  For each Collaboration Product
containing an Active Compound, which Active Compound is demonstrated [*]:

 

Milestone

 

Cash Payment
(in U.S. Dollars)

 

 

 

 

 

 

 

1.

[*]

 

 

 

[*]

 

 

 

 

 

 

2.

[*]

 

 

 

[*]

 

 

 

 

 

 

3.

[*]

 

 

 

[*]

 

 

 

 

 

 

4.

[*]

 

 

 

[*]

 

 

 

 

 

 

5.

[*]

 

 

 

[*]

 

 

 

 

 

 

6.

[*]

 

 

 

[*]

 

5.2.2                        Collaboration Products Containing Active Claimed
Compounds.  For each Collaboration Product containing an Active Claimed
Compound:


 

Milestone

 

Cash Payment
(in U.S. Dollars)

 

 

 

 

 

 

 

1.

[*]

 

 

 

[*]

 

 

 

 

 

 

2.

[*]

 

 

 

[*]

 

 

 

 

 

 

3.

[*]

 

 

 

[*]

 

 

 

 

 

 

4.

[*]

 

 

 

[*]

 

 

 

 

 

 

5.

[*]

 

 

 

[*]

 

 

 

 

 

 

6.

[*]

 

 

 

[*]

 


 

5.2.3                        Collaboration Products Containing Derivative
Compounds.  For each Collaboration Product containing a Derivative Compound:


 

Milestone

 

Cash Payment
(in U.S. Dollars)

 

 

 

 

 

 

 

1.

[*]

 

 

 

[*]

 

 

 

 

 

 

2.

[*]

 

 

 

[*]

 

12

--------------------------------------------------------------------------------


 

3.

[*]

 

 

 

[*]

 

 

 

 

 

 

4.

[*]

 

 

 

[*]

 

 

 

 

 

 

5.

[*]

 

 

 

[*]

 

 

 

 

 

 

6.

[*]

 

 

 

[*]

 


ARRAY ACKNOWLEDGES AND AGREES THAT ANY DERIVATIVE COMPOUND IS COVERED UNDER ONO
PATENT AND ONO HAS RIGHTS TO RESEARCH, DEVELOP, USE, MAKE, HAVE MADE AND
COMMERCIALIZE A PRODUCT CONTAINING SUCH DERIVATIVE COMPOUND WITHOUT ANY
RESTRICTION OR OBLIGATION HEREOF.  HOWEVER, IN CASE ANY [*] HAS BEEN DEVELOPED
AND COMMERCIALIZED AS A [*] ONO SHALL PAY TO ARRAY [*]


 


(A)                                                          THE MILESTONE
PAYMENTS SET FORTH ABOVE SHALL BE DUE WITH RESPECT TO EACH COLLABORATION PRODUCT
(ON A COLLABORATION PRODUCT-BY-COLLABORATION PRODUCT BASIS).  FOR PURPOSES OF
SECTION 5.2, AND SECTION 5.3 BELOW, ALL DOSAGE FORMS, AND ALL FORMULATIONS, OF
THE SAME ACTIVE INGREDIENT SHALL BE DEEMED A SINGLE COLLABORATION PRODUCT. 
COLLABORATION PRODUCTS HAVING DIFFERENT ACTIVE INGREDIENTS SHALL BE DEEMED
SEPARATE COLLABORATION PRODUCTS.

 


(B)                                                         SHOULD ALL
DEVELOPMENT OF A PARTICULAR COLLABORATION PRODUCT DISCONTINUE FOR ANY REASON,
AND BE REPLACED BY AN ALTERNATIVE COLLABORATION PRODUCT DIRECTED TO THE SAME
COLLABORATION TARGET, THEN, WHEN THE ALTERNATIVE COLLABORATION PRODUCT ACHIEVES
A MILESTONE FOR WHICH A CORRESPONDING MILESTONE PAYMENT WAS MADE FOR THE
DISCONTINUED COLLABORATION PRODUCT, NO PAYMENT SHALL BE DUE WITH RESPECT TO SUCH
ALTERNATIVE COLLABORATION PRODUCT WITH RESPECT TO SUCH MILESTONE.

 


(C)                                                          IF DEVELOPMENT
MILESTONE 5 OR 6 IS ACHIEVED WITH RESPECT TO A PARTICULAR COLLABORATION PRODUCT
WITHOUT OCCURRENCE OF DEVELOPMENT MILESTONE 4, THEN SUCH DEVELOPMENT MILESTONE 4
SHALL BE DEEMED ACHIEVED UPON ACHIEVEMENT OF EITHER DEVELOPMENT MILESTONE 5 OR
6, AND DEVELOPMENT MILESTONE 4 SHALL BE PAID TOGETHER WITH SUCH DEVELOPMENT
MILESTONE 5 OR 6, WHICHEVER IS EARLIER.

 


(D)                                                         FOR A [*], IF IT IS
LATER DEMONSTRATED THAT SUCH [*] THEN THE DEVELOPMENT MILESTONES SET FORTH IN
SECTION 5.2.1(A) ABOVE SHALL BE PAID WITH RESPECT TO SUCH COLLABORATION
PRODUCT.  ONO AGREES TO PROMPTLY NOTIFY ARRAY IF [*] IS DEMONSTRATED TO [*].

 


(E)                                                          FOR PURPOSES OF
THIS SECTION 5.2, A CLINICAL TRIAL SHALL BE DEEMED INITIATED UPON THE FIRST
DOSING OF THE FIRST PATIENT IN SUCH TRIAL.

 


(F)                                                            IT IS UNDERSTOOD
THAT NO MILESTONE PAYMENTS UNDER THIS SECTION 5.2 AND NO ROYALTY PAYMENTS UNDER
SECTION 5.3 BELOW SHALL BE DUE FOR DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES
WITH RESPECT TO [*].

 


5.2.5                                                MILESTONE PAYMENT TIMING. 
THE PAYMENTS SET FORTH IN SECTION 5.2 HEREOF SHALL EACH BE DUE AND PAYABLE BY
ONO TO ARRAY WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF THE MILESTONE EVENT
SET FORTH THEREIN.  ONO AGREES TO PROMPTLY NOTIFY ARRAY OF ITS ACHIEVEMENT OF
ANY MILESTONE.

 

13

--------------------------------------------------------------------------------


 

5.3                                                 Royalties.  In partial
consideration for the licenses granted to ONO under Section 4.1, ONO shall pay
ARRAY a royalty on the worldwide Net Sales of Collaboration Products by ONO, its
Affiliates or Sublicensees.  Such royalty shall be paid based on the total
annual worldwide Net Sales, on a Collaboration Product-by-Collaboration Product
basis.

 


5.3.1                                                ROYALTY RATE.  THE ROYALTY
RATE FOR A PARTICULAR COLLABORATION PRODUCT SHALL BE AS FOLLOWS:


 

 

Collaboration Product

 

Royalty rate

 

[*]

 

 

[*]

[*]

 

 

[*]

[*]

 

 

[*]


 


ARRAY ACKNOWLEDGES AND AGREES THAT ANY DERIVATIVE COMPOUND IS COVERED UNDER ONO
PATENT AND ONO HAS RIGHTS TO RESEARCH, DEVELOP, USE, MAKE, HAVE MADE, IMPORT AND
EXPORT, AND COMMERCIALIZE A PRODUCT CONTAINING SUCH DERIVATIVE COMPOUND WITHOUT
ANY RESTRICTION OR OBLIGATION HEREOF.  HOWEVER, IN CASE ANY [*] HAS BEEN
DEVELOPED AND COMMERCIALIZED AS A [*] ONO SHALL PAY TO ARRAY [*].


 


5.3.2                                                ROYALTY TERM.  ROYALTIES
SHALL BE PAID ON A COUNTRY-BY-COUNTRY BASIS FROM THE DATE OF THE FIRST
COMMERCIAL SALE OF EACH COLLABORATION PRODUCT WITH RESPECT TO WHICH ROYALTY
PAYMENTS ARE DUE FOR A PERIOD WHICH IS THE LONGER OF:


 


(A)                                                          THE EXPIRATION OF
THE LAST TO EXPIRE THE COLLABORATION PATENT IN SUCH COUNTRY COVERING THE
COMPOSITION OF MATTER, A METHOD OF MANUFACTURE OR THE USE OF SUCH COLLABORATION
PRODUCT; OR

 


(B)                                                         TEN (10) YEARS AFTER
THE FIRST COMMERCIAL SALE OF SUCH COLLABORATION PRODUCT IN SUCH COUNTRY.

 


5.3.3                                                THIRD PARTY ROYALTIES.  ONO
SHALL BE RESPONSIBLE FOR ALL PAYMENTS DUE TO THIRD PARTIES FOR THE MANUFACTURE,
USE, OR SALE OF COLLABORATION PRODUCTS BY ONO, ITS AFFILIATES OR SUBLICENSEES.


 


5.4                                                         REPORTS.  UNTIL
FIRST COMMERCIAL SALE OF EACH ROYALTY-BEARING COLLABORATION PRODUCT, ONO SHALL
KEEP ARRAY APPRISED OF THE STATUS OF THE PRE-CLINICAL, CLINICAL AND COMMERCIAL
DEVELOPMENT OF SUCH COLLABORATION PRODUCT BY SEMI-ANNUALLY PROVIDING ARRAY WITH
A WRITTEN REPORT REASONABLY DETAILING SUCH ACTIVITIES WITH RESPECT TO EACH
APPLICABLE COLLABORATION PRODUCT.


 


5.5                                                         PAYMENT METHOD.  ALL
PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE MADE BY BANK WIRE TRANSFER TO A BANK
ACCOUNT DESIGNATED BY ARRAY.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN U.S.
DOLLARS.  IN THE EVENT THAT THE DUE DATE OF ANY PAYMENT SUBJECT TO ARTICLE 5
HEREOF IS A SATURDAY, SUNDAY OR NATIONAL HOLIDAY, SUCH PAYMENT MAY BE PAID ON
THE FOLLOWING


 

 

14

--------------------------------------------------------------------------------


 

business day.  Any payments that are not paid on the date such payments are due
under this Agreement shall bear interest to the extent permitted by applicable
law at the U.S. prime rate per annum quoted in the “Money Rates” column of The
Wall Street Journal, Eastern Edition, on the first business day after such
payment is due, plus an additional [*] calculated on the number of days such
payment is delinquent.  This Section 5.5 shall in no way limit any other
remedies available to ARRAY.

 


5.6                                                         ROYALTY PAYMENTS,
REPORTS AND AUDITS.


 

5.6.1                        PAYMENTS AND REPORTS.  ROYALTY PAYMENTS UNDER THIS
AGREEMENT SHALL BE MADE TO ARRAY SEMI-ANNUALLY WITHIN [*] FOLLOWING THE END OF
MARCH OR SEPTEMBER FOR WHICH ROYALTIES ARE DUE.  EACH ROYALTY PAYMENT SHALL BE
ACCOMPANIED BY A REPORT SUMMARIZING THE NET SALES DURING THE RELEVANT
SIX (6)-MONTH PERIOD, SETTING FORTH ALL THE INFORMATION NECESSARY FOR THE
CALCULATION OF SUCH ROYALTY PAYMENT.  UNLESS OTHERWISE REQUESTED, OR CONSENTED
TO IN WRITING, BY ARRAY, ALL ROYALTY PAYMENTS AND REPORTS RELATED TO THE NET
SALES BY ONO’S SUBLICENSEES SHALL BE MADE TO ARRAY BY ONO TOGETHER WITH (OR AS A
PART OF) ONO’S PAYMENTS AND REPORTS.


 

5.6.2                        RECORDS.  ONO SHALL KEEP FULL, TRUE AND ACCURATE
BOOKS OF ACCOUNT, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRACTICES IN
JAPAN, RELEVANT TO PAYMENTS UNDER THIS AGREEMENT AND CONTAINING ALL PARTICULARS
THAT MAY BE NECESSARY FOR THE PURPOSE OF SHOWING THE NET SALES AND DEMONSTRATING
THE CALCULATION OF ROYALTY PAYMENTS.  SUCH BOOKS OF ACCOUNT AND THE SUPPORTING
DATA AND OTHER RECORDS SHALL BE KEPT BY ONO.  ONO’S BOOKS AND RECORDS SHALL BE
OPEN AT ALL REASONABLE TIMES, FOR [*] FOLLOWING THE END OF MARCH OR SEPTEMBER TO
WHICH THEY PERTAIN, FOR EXAMINATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 5.6.3 BELOW.


 

5.6.3                        AUDITS.  UPON THE WRITTEN REQUEST AND AT EXPENSE OF
ARRAY, ONO SHALL PERMIT AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM OF
INTERNATIONALLY RECOGNIZED STANDING SELECTED BY ARRAY AND REASONABLY ACCEPTABLE
TO ONO, TO EXAMINE, NOT MORE THAN ONCE IN EACH CALENDAR YEAR DURING THE PERIOD
IN WHICH ONO HAS AN OBLIGATION TO PAY ROYALTY PAYMENTS UNDER THIS AGREEMENT,
SUCH BOOKS OF ACCOUNT AND RECORDS UNDER SECTION 5.6.2 AS MAY BE NECESSARY TO
DETERMINE THE CORRECTNESS OF ANY REPORT OR PAYMENT RELATED TO ROYALTY PAYMENTS
UNDER THIS AGREEMENT.  SUCH EXAMINATION SHALL BE MADE DURING REGULAR BUSINESS
HOURS AND UPON REASONABLE PRIOR WRITTEN NOTICE AND PRIOR TO SUCH EXAMINATION,
ARRAY SHALL CAUSE ITS ACCOUNTING FIRM TO ENTER INTO AN ACCEPTABLE
CONFIDENTIALITY AGREEMENT WITH ONO, OBLIGATING IT TO RETAIN ALL SUCH INFORMATION
IN CONFIDENCE PURSUANT TO SUCH CONFIDENTIALITY AGREEMENT.  THE ACCOUNTING FIRM
SHALL DISCLOSE TO ARRAY ONLY WHETHER THE CALCULATION OF ROYALTY IS CORRECT OR
INCORRECT AND THE AMOUNT OF DISCREPANCY.  NO OTHER INFORMATION SHALL BE PROVIDED
TO ARRAY.  THE PARTIES AGREE THAT ALL INFORMATION SUBJECT TO REVIEW UNDER THIS
SECTION 5.6.3 IS THE CONFIDENTIAL INFORMATION OF ONO.


 

IF SUCH ACCOUNTING FIRM CORRECTLY IDENTIFIES A DISCREPANCY MADE DURING THE
PERIOD COVERED BY SUCH EXAMINATION, THE APPROPRIATE PARTY SHALL PAY THE OTHER
PARTY THE AMOUNT OF THE DISCREPANCY [*] OF THE DATE ARRAY DELIVERS TO ONO SUCH
ACCOUNTING FIRM’S WRITTEN REPORT SO CORRECTLY CONCLUDING, OR AS OTHERWISE AGREED
UPON BY THE PARTIES.  IF SUCH EXAMINATION ESTABLISHES THAT ROYALTY PAYMENTS
PAYABLE UNDER THIS AGREEMENT HAVE BEEN, FOR THE

 

15

--------------------------------------------------------------------------------


 


PERIOD COVERED BY SUCH EXAMINATION, UNDERSTATED BY MORE THAN [*], ONO SHALL PAY
THE REASONABLE COSTS OF THE EXAMINATION.


 

5.6.4                        Currency Conversion.  For the purpose of computing
the Net Sales in a currency other than United States Dollars, such currency
shall be converted into U.S. dollars using the buying exchange rate for
conversion of the foreign currency with U.S. dollars, quoted for current
transactions reported in The Wall Street Journal, Eastern Edition for the last
business day of March or September to which such payment pertains.


 


5.7                                                         TAXES.  ALL PAYMENTS
DUE TO ARRAY UNDER THIS AGREEMENT WILL BE MADE AFTER ANY DEDUCTION OR
WITHHOLDING TAXES OR OTHER SIMILAR GOVERNMENTAL CHARGE (THE “WITHHOLDING TAXES”)
(FOR EXAMPLE, IF AN AMOUNT OF PAYMENT DUE FROM ONO TO ARRAY IS ONE MILLION US
DOLLAR (US$1,000,000), SUPPOSING WITHHOLDING TAXES TO BE 10%, ONO WILL DEDUCT
ONE HUNDRED THOUSAND US DOLLAR (US$100,000) AS WITHHOLDING TAXES AND REMIT NINE
HUNDRED THOUSAND US DOLLAR (US$900,000) TO ARRAY).  ONO SHALL PROVIDE ARRAY WITH
A CERTIFICATE EVIDENCING PAYMENT OF ANY WITHHOLDING TAXES HEREUNDER AND SHALL
REASONABLY ASSIST ARRAY, AT ARRAY’S EXPENSE, TO OBTAIN THE BENEFIT OF ANY
APPLICABLE TAX TREATY.  HOWEVER, UNDER THE CURRENT CONVENTION BETWEEN THE
GOVERNMENT OF JAPAN AND THE GOVERNMENT OF THE UNITED STATES OF AMERICA FOR THE
AVOIDANCE OF DOUBLE TAXATION AND THE PREVENTION OF FISCAL EVASION WITH RESPECT
TO TAXES ON INCOME ISSUED ON MARCH 30, 2003 (THE “TAXATION TREATY”), ALL
PAYMENTS PAID BY ONO TO ARRAY WILL BE MADE WITHOUT WITHHOLDING TAXES.  IN THE
EVENT THE CHANGE OF TAXATION TREATY REQUIRES THE WITHHOLDING TAXES BECOME DUE IN
JAPAN, THE PARTIES SHALL NEGOTIATE WHICH PARTY SHALL HAVE THE OBLIGATION TO PAY
SUCH WITHHOLDING TAXES.


 


ARTICLE 6
DILIGENCE


 

ONO shall use diligent efforts to research, develop and commercialize
Collaboration Products, and to perform its obligations under Section 2.10 of
this Agreement, and to obtain the optimum commercial return for each
Collaboration Product in all major markets throughout the world, consistent with
the practice of ONO in pursuing the research, development, commercialization,
and marketing of pharmaceutical products of its own development and of similar
commercial value potential.

 


ARTICLE 7
INTELLECTUAL PROPERTY


 


7.1                                                         OWNERSHIP OF
INVENTIONS; DISCLOSURE.


 

7.1.1                        Ownership.  Title to all inventions and other
intellectual property made by ARRAY in the course of performing, or in
connection with, the Collaboration during the Collaboration Term shall be owned
by ARRAY; title to all inventions and other intellectual property made by ONO in
the course of performing, or in connection with, the Collaboration during the
Collaboration Term shall be owned by ONO; title to all inventions and other
intellectual property made jointly by ONO and ARRAY in the course of performing,
or in

 

16

--------------------------------------------------------------------------------


 


CONNECTION WITH, THE COLLABORATION DURING THE COLLABORATION TERM SHALL BE OWNED
JOINTLY BY ONO AND ARRAY.  INVENTORSHIP OF INVENTIONS AND OTHER INTELLECTUAL
PROPERTY MADE PURSUANT TO THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH
THE PATENT LAWS OF THE UNITED STATES.  EXCEPT AS PROVIDED IN ARTICLES 4 AND 5,
NEITHER PARTY SHALL HAVE AN OBLIGATION TO ACCOUNT TO THE OTHER, OR OBTAIN THE
CONSENT OF THE OTHER, WITH RESPECT TO THE EXPLOITATION (DIRECTLY OR THROUGH
LICENSEES OR THIRD PARTIES) OF ANY JOINTLY OWNED INVENTION OR INTELLECTUAL
PROPERTY RIGHT, AND EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE UNDER THE
LAWS OF ANY JURISDICTION TO REQUIRE SUCH AN ACCOUNTING OR CONSENT.


 

7.1.2                        [*].  Upon receipt by ARRAY of [*], ARRAY shall [*]
its right, title and interest in any Collaboration Patent claiming the Active
Compound or Active Claimed Compound contained in such Collaboration Product or a
method of using or a method of making such Active Compound, Active Claimed
Compound or Collaboration Product.


 

7.1.3                        Disclosure of Inventions.  Each Party shall
promptly disclose to the other Party any inventions made in connection with this
Agreement.


 


7.2                                                         PATENT PROSECUTION.


 

7.2.1                        Collaboration Technology.  ONO shall be
responsible, at its expense, (i) for preparing, filing, prosecuting and
maintaining the Collaboration Patent, and (ii) for conducting any interferences,
re-examinations, reissues and oppositions relating thereto.  ONO may elect, upon
ninety (90)-day prior notice, to discontinue prosecution of any such
Collaboration Patent and/or not to file or conduct any further activities with
respect to such Collaboration Patent.  In the event ONO declines to file, or
having filed, fails to further prosecute or maintain any such Collaboration
Patent, or conduct any proceedings including, but not limited to, interferences,
re-examinations, reissues and oppositions relating thereto, then ARRAY shall
have the right to prepare, file, prosecute and maintain such Collaboration
Patent in such countries as it deems appropriate, and conduct such proceedings,
at its sole expense.  In such case, ONO shall immediately execute all necessary
documents that may be required in order to enable ARRAY to file, prosecute and
maintain such Collaboration Patent and to conduct any such proceedings.


 

7.2.2                        Other Technology.  Except as provided in
Section 7.2.1, each Party shall be responsible, at its own expense and in its
sole discretion, for preparing, filing, prosecuting and maintaining, in such
countries as it deems appropriate, any and all patent applications and patents
directed to inventions owned or controlled by such Party outside the
Collaboration and conducting any interferences, re-examinations, reissues and
oppositions relating to such patent applications and patents.


 

7.2.3                        Cooperation.  Each Party shall keep the other Party
fully informed as to the status of patent matters described in Section 7.2.1,
including without limitation, by providing the other Party with the opportunity,
as far in advance of filing dates as possible, to fully review and comment on
any documents which will be filed in any patent office, and by providing the
other Party with copies of any substantive documents received by such Party from
such patent offices promptly after receipt by such Party, including notice of
all interferences, reissues, re-examinations, oppositions or requests for patent
term extensions and shall incorporate all reasonable comments of the other Party
in documents which will be filed in

 

17

--------------------------------------------------------------------------------


 


ANY PATENT OFFICE.  EACH PARTY SHALL REASONABLY COOPERATE WITH AND ASSIST THE
OTHER PARTY IN CONNECTION WITH SUCH ACTIVITIES, AT SUCH OTHER PARTY’S REASONABLE
REQUEST AND EXPENSE, INCLUDING WITHOUT LIMITATION BY MAKING SCIENTISTS AND
SCIENTIFIC RECORDS REASONABLY AVAILABLE TO THE PROSECUTING PARTY.


 


7.3                                                         ENFORCEMENT AND
DEFENSE.


 

7.3.1                        Notice.  Each Party shall promptly notify the other
Party of either (i) any infringement of any Collaboration Patent by any Third
Party or (ii) any misappropriation or misuse of the Collaboration Know-How by a
Third Party that may come to such Party’s attention.


 

7.3.2                        ONO.  ONO shall have (i) the initial right, but not
the obligation, to take reasonable legal action to enforce against infringements
of the Collaboration Patent or misappropriation or misuse of the Collaboration
Know-how by any Third Party or defend any declaratory judgment action relating
to the Collaboration Patent filed pursuant to Section 7.2.1, and (ii) the sole
right, but not the obligation, to take reasonable legal action to enforce
against patent infringement by any Third Party or defend any declaratory
judgment action relating to any patent filed by ONO pursuant to Section 7.2.2,
or the Collaboration Patent [*] ONO pursuant to Section 7.1.2, at its sole cost
and expense.  If, within six (6) months following receipt of such notice from
ARRAY, ONO fails to take such action to halt a commercially significant
infringement of the Collaboration Patent filed pursuant to Section 7.2.1 (but
not [*] ONO), ARRAY shall, in its sole discretion, have the right, at its sole
expense, to take such action.


 

7.3.3                        ARRAY.  ARRAY shall have the sole right, but not
the obligation, to take reasonable legal action to enforce against patent
infringement by Third Parties or defend any declaratory judgment action relating
to any patent filed by ARRAY pursuant to Section 7.2.2, at its sole cost and
expense.


 

7.3.4                        Cooperation; Costs and Recoveries.  Each Party
agrees to render such reasonable assistance as the enforcing Party may request,
at the enforcing Party’s expense, including but not limited to joining such
actions and/or executing such documents as may be necessary to, for example,
enable the enforcing Party to establish standing in any court or tribunal to
enforce the Collaboration Patent or the Collaboration Know How.  Amounts
recovered from enforcing the Collaboration Patent filed pursuant to
Section 7.2.1 or [*] pursuant to Section 7.1.2, whether as payment in settlement
or otherwise, shall belong to the Party bringing the action, provided, however,
that amounts recovered by ONO shall first be used to reimburse ONO for its
reasonable expenses in enforcing the patent (including attorneys’ and experts
fees), with the remainder, and then the amount of any recovery remaining shall
be allocated between the Parties on a pro rata basis taking into consideration
the relative economic losses suffered by each Party.  For example, [*].  A
settlement, consent judgment or other voluntary final disposition of a suit
under this Section 7.3 may be entered into by ONO without the consent of ARRAY,
provided that such settlement, consent judgment or other disposition does not
admit the invalidity or unenforceability of any Pre-existing ARRAY Patent or any
Collaboration Patent and provided further, that any rights to make such
settlement, consent judgment or other disposition shall be limited to those
rights ONO (and/or its Sublicensees) otherwise has the right to grant.  The
costs in bringing any action to enforce a patent filed

 

18

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 7.2.2 SHALL BE PAID BY, AND ALL RECOVERIES THEREFROM BELONG
TO, THE PARTY BRINGING SUCH ACTION.

 


7.4                                                         PATENT REGISTRATION
IN TERRITORY.  UPON ONO’S REQUEST, ARRAY AGREES THAT ONO SHALL BE ENTITLED TO
REGISTER, AT ONO’S SOLE EXPENSE, “TSUJO JISSHIKEN TOHROKU” WITH RESPECT TO THE
COLLABORATION PATENT IN ACCORDANCE WITH PATENT LAW OF JAPAN, OR OTHER SIMILAR
RIGHTS IN ACCORDANCE WITH PATENT LAW IN ANY OTHER COUNTRY, IF ANY.  ARRAY SHALL
RENDER REASONABLE ASSISTANCE FOR SUCH REGISTRATION BY ONO, INCLUDING, BUT NOT
LIMITED TO, PROVIDING ONO WITH ANY DOCUMENTS REASONABLY NECESSARY FOR SUCH
REGISTRATION PROVIDED, HOWEVER, THAT ONO SHALL PROMPTLY CANCEL SUCH REGISTRATION
OF TSUJO JISSHIKEN TOHROKU AND/OR OTHER SIMILAR RIGHTS IN THE EVENT OF THE
RETURN OF LICENSES AND RIGHTS BY ONO TO ARRAY PURSUANT TO ARTICLE 11 OF THIS
AGREEMENT OR IN THE EVENT ONO CEASES TO SELL THE COLLABORATION PRODUCT
CONTAINING AN ACTIVE COMPOUND OR ACTIVE CLAIMED COMPOUND DURING THE TERM OF THIS
AGREEMENT.

 


ARTICLE 8
CONFIDENTIALITY


 


8.1                                                         CONFIDENTIAL
INFORMATION.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE PARTIES AGREE
THAT, FOR THE TERM OF THIS AGREEMENT, THE RECEIVING PARTY SHALL NOT DISCLOSE TO
ANY THIRD PARTY OR USE FOR ANY PURPOSE ANY CONFIDENTIAL INFORMATION FURNISHED TO
IT BY THE DISCLOSING PARTY HERETO PURSUANT TO THIS AGREEMENT, OR THE
COLLABORATION KNOW-HOW.  FOR PURPOSES OF THIS ARTICLE 8, “CONFIDENTIAL
INFORMATION” SHALL MEAN ANY INFORMATION, WHICH IF DISCLOSED IN TANGIBLE FORM IS
MARKED “CONFIDENTIAL” OR WITH OTHER SIMILAR DESIGNATION TO INDICATE ITS
CONFIDENTIAL OR PROPRIETARY NATURE, OR, IF DISCLOSED ORALLY, IS INDICATED ORALLY
TO BE CONFIDENTIAL OR PROPRIETARY AT THE TIME OF SUCH DISCLOSURE AND IS
CONFIRMED IN WRITING AS CONFIDENTIAL OR PROPRIETARY WITHIN FORTY-FIVE (45) DAYS
AFTER SUCH DISCLOSURE.  IT IS UNDERSTOOD AND AGREED BY THE PARTIES THAT THE
COLLABORATION KNOW-HOW SHALL BE THE CONFIDENTIAL INFORMATION OF BOTH OF THE
PARTIES, AND NEITHER PARTY SHALL DISCLOSE SUCH COLLABORATION KNOW-HOW AS
CONFIDENTIAL INFORMATION TO A THIRD PARTY WITHOUT THE WRITTEN CONSENT OF THE
OTHER PARTY; PROVIDED, HOWEVER, THAT ONO MAY DISCLOSE SUCH COLLABORATION
KNOW-HOW TO ITS POTENTIAL LICENSEE FOR SEEKING BUSINESS RELATIONSHIP. 
NOTWITHSTANDING THE FOREGOING, THE CONFIDENTIAL INFORMATION SHALL NOT INCLUDE
ANY INFORMATION THAT:


 

(a)                                                  was already known to the
receiving Party, other than under an obligation of confidentiality, at the time
of disclosure;

 

(b)                                                 was generally available to
the public or otherwise part of the public domain at the time of its disclosure
to the receiving Party;

 

(c)                                                  became generally available
to the public or otherwise part of the public domain after its disclosure and
other than through any act or omission of the receiving Party in breach of this
Agreement;

 

(d)                                                 was independently developed
by the receiving Party as demonstrated by documented evidence prepared
contemporaneously with such independent development; or

 

19

--------------------------------------------------------------------------------


 

(E)                                  WAS DISCLOSED TO THE RECEIVING PARTY, OTHER
THAN UNDER AN OBLIGATION OF CONFIDENTIALITY, BY A THIRD PARTY WHO HAD NO
OBLIGATION TO THE DISCLOSING PARTY NOT TO DISCLOSE SUCH INFORMATION TO OTHERS.

 


8.2                                                         PERMITTED USE AND
DISCLOSURES.  EACH PARTY HERETO MAY USE OR DISCLOSE THE CONFIDENTIAL INFORMATION
AND THE COLLABORATION KNOW-HOW DISCLOSED TO IT BY THE OTHER PARTY TO THE EXTENT
SUCH USE OR DISCLOSURE IS REASONABLY NECESSARY AND PERMITTED IN THE EXERCISE OF
THE RIGHTS GRANTED HEREUNDER IN FILING OR PROSECUTING PATENT APPLICATIONS,
PROSECUTING OR DEFENDING LITIGATION, COMPLYING WITH APPLICABLE GOVERNMENTAL
LAWS, REGULATIONS OR COURT ORDER OR OTHERWISE SUBMITTING INFORMATION TO TAX OR
OTHER GOVERNMENTAL AUTHORITIES, CONDUCTING CLINICAL TRIALS, OR MAKING A
PERMITTED SUBLICENSE OR OTHERWISE EXERCISING LICENSE RIGHTS EXPRESSLY GRANTED BY
THE OTHER PARTY TO IT PURSUANT TO THE TERMS OF THIS AGREEMENT, PROVIDED THAT IF
A PARTY IS REQUIRED TO MAKE ANY SUCH DISCLOSURE, OTHER THAN PURSUANT TO A
CONFIDENTIALITY AGREEMENT, IT WILL GIVE REASONABLE ADVANCE NOTICE TO THE OTHER
PARTY OF SUCH DISCLOSURE AND, SAVE TO THE EXTENT INAPPROPRIATE IN THE CASE OF
PATENT APPLICATIONS, WILL USE ITS REASONABLE EFFORTS TO SECURE CONFIDENTIAL
TREATMENT OF SUCH INFORMATION IN CONSULTATION WITH THE OTHER PARTY PRIOR TO ITS
DISCLOSURE (WHETHER THROUGH PROTECTIVE ORDERS OR OTHERWISE) AND DISCLOSE ONLY
THE MINIMUM NECESSARY TO COMPLY WITH SUCH REQUIREMENTS.


 


8.3                                                         TERMINATION OF PRIOR
AGREEMENT.  THIS AGREEMENT SUPERSEDES THE CONFIDENTIALITY AGREEMENT BETWEEN THE
PARTIES DATED APRIL 12, 2005.  ALL INFORMATION EXCHANGED BETWEEN THE PARTIES
UNDER THE CONFIDENTIALITY AGREEMENT SHALL BE DEEMED THE CONFIDENTIAL INFORMATION
AND SHALL BE SUBJECT TO THE TERMS OF THIS ARTICLE 8.


 


8.4                                                         PUBLICITY/USE OF THE
NAME.  EACH PARTY AGREES NOT TO DISCLOSE TO ANY THIRD PARTY THE FINANCIAL TERMS
OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO,
EXCEPT TO ADVISORS, INVESTORS AND OTHERS ON A NEED-TO-KNOW BASIS UNDER
CIRCUMSTANCES THAT REASONABLY ENSURE THE CONFIDENTIALITY THEREOF, OR TO THE
EXTENT REQUIRED BY LAW.  NOTWITHSTANDING THE FOREGOING, THE PARTIES SHALL
DISCUSS THE TIMING AND CONTENTS OF A PRESS RELEASE TO ANNOUNCE THE EXECUTION OF
THIS AGREEMENT, THE ACHIEVEMENT OF DEVELOPMENT MILESTONE FOR A COLLABORATION
PRODUCT OR THE PROGRESS OF THE COLLABORATION AND MAKE SUCH PRESS RELEASE IF THE
PARTIES MUTUALLY AGREE UPON THE TIMING AND CONTENTS; THEREAFTER, ONO AND ARRAY
MAY EACH DISCLOSE TO ANY THIRD PARTY THE INFORMATION CONTAINED IN SUCH PRESS
RELEASE OUTLINE WITHOUT THE NEED FOR FURTHER APPROVAL BY THE OTHER PARTY. 
DURING THE TERM HEREOF, NEITHER PARTY SHALL USE THE NAME, TRADEMARK, TRADENAME
OR LOGO OF THE OTHER PARTY’S, ITS AFFILIATES’ OR THEIR RESPECTIVE EMPLOYEES IN
ANY PUBLICITY, PROMOTION, PRESS RELEASES OR DISCLOSURE RELATING TO THIS
AGREEMENT OR ITS SUBJECT MATTER WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY.


 


8.5                                                         PUBLICATION.  EXCEPT
FOR DISCLOSURES PERMITTED PURSUANT TO SECTION 8.1, IN THE EVENT A PARTY WISHES
TO PUBLISH OR ORALLY PRESENT INFORMATION RELATING TO THE COLLABORATION KNOW-HOW
AND THE CONFIDENTIAL INFORMATION, SUCH PARTY SHALL SUBMIT TO THE OTHER PARTY ALL
MATERIALS RELATED TO THE PROPOSED PUBLICATION OR PRESENTATION (INCLUDING,
WITHOUT LIMITATION, POSTERS, ABSTRACTS, MANUSCRIPTS AND WRITTEN DESCRIPTIONS OF
ORAL PRESENTATIONS) AT LEAST NINETY (90) DAYS PRIOR TO THE DATE OF SUBMISSION
FOR THE DRAFT PUBLICATION AND PRESENTATION.  THE OTHER PARTY SHALL REVIEW SUCH
SUBMITTED MATERIALS AND RESPOND TO THE SUBMITTING PARTY AS SOON AS REASONABLY
POSSIBLE, BUT IN ANY CASE WITHIN NINETY (90) DAYS OF RECEIPT THEREOF.  THE
REVIEWING PARTY SHALL HAVE THE RIGHTS (A) TO PROPOSE MODIFICATIONS TO
PUBLICATION OR PRESENTATION FOR PATENT REASONS, TRADE SECRET REASONS OR BUSINESS
REASONS OR (B) TO REQUEST A REASONABLE DELAY IN PUBLICATION OR

 

20

--------------------------------------------------------------------------------


 


PRESENTATION IN ORDER TO PROTECT PATENTABLE INFORMATION.  IF THE REVIEWING PARTY
REQUESTS A DELAY, THE PUBLISHING PARTY SHALL DELAY SUBMISSION OR PRESENTATION
FOR A PERIOD OF NINETY (90) DAYS TO ENABLE PATENT APPLICATIONS PROTECTING EACH
PARTY’S RIGHTS IN COLLABORATION INVENTIONS TO BE FILED IN ACCORDANCE WITH
SECTION 7.2 ABOVE.  IF THE REVIEWING PARTY REQUESTS MODIFICATIONS TO PUBLICATION
OR PRESENTATION, THEN THE PUBLISHING PARTY SHALL EDIT SUCH PUBLICATION OR
PRESENTATION TO PREVENT DISCLOSURE OF TRADE SECRET OR PROPRIETARY BUSINESS
INFORMATION PRIOR TO SUBMISSION OF THE PUBLICATION OR PRESENTATION.  IN THE
EVENT THE REVIEWING PARTY DOES NOT RESPOND WITHIN SUCH NINETY (90) DAY-PERIOD,
THE SUBMITTING PARTY WILL BE FREE TO MAKE SUCH PROPOSED PUBLICATION OR
PRESENTATION.  FURTHER, SHOULD THE REVIEWING PARTY MAKE AN OBJECTION TO THE
PUBLICATION OR PRESENTATION OF ANY SUCH COLLABORATION KNOW-HOW AND CONFIDENTIAL
INFORMATION, THEN THE PARTIES SHALL DISCUSS THE ADVANTAGES AND DISADVANTAGES OF
PUBLISHING SUCH COLLABORATION KNOW-HOW AND CONFIDENTIAL INFORMATION.  IF THE
PARTIES ARE UNABLE TO AGREE ON WHETHER TO PUBLISH THE SAME, THE CHIEF EXECUTIVE
OFFICER OF ARRAY AND THE CHIEF EXECUTIVE OFFICER OF ONO SHALL REASONABLY AGREE
ON THE EXTENT TO WHICH THE PUBLICATION OR PRESENTATION OF SUCH COLLABORATION
KNOW-HOW AND CONFIDENTIAL INFORMATION SHALL BE MADE.


 

Notwithstanding the above, ONO has the sole right, without any consent of ARRAY,
to make any publication or presentation with respect to the development and sale
by or on behalf of ONO of any Collaboration Product, Product or any product
containing an Inactive Compound, a Claimed Compound or Derivative Compound after
the Collaboration Term.  ONO shall provide ARRAY, for information purposes, with
copies of publications by ONO’s or its Affiliates’ employees, Sublicensees,
academic entity or consultants following such publication or presentation.

 


ARTICLE 9
REPRESENTATIONS AND WARRANTIES


 


9.1                                                         ONO.  ONO REPRESENTS
AND WARRANTS THAT: (I) IT HAS THE LEGAL POWER, AUTHORITY AND RIGHT TO ENTER INTO
THIS AGREEMENT AND TO PERFORM ALL OF ITS OBLIGATIONS HEREUNDER; AND (II) THIS
AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING UPON IT AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


 


9.2                                                         ARRAY.  ARRAY
REPRESENTS AND WARRANTS THAT: (I) IT HAS THE FULL LEGAL RIGHT AND POWER TO GRANT
TO ONO THE LICENSES UNDER ARTICLE 4 HEREOF, TO ENTER INTO THIS AGREEMENT, AND TO
FULLY PERFORM ITS OBLIGATIONS HEREUNDER; (II) THIS AGREEMENT IS A LEGAL AND
VALID OBLIGATION BINDING UPON IT AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;
(III) THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT DOES NOT CONFLICT WITH ANY
AGREEMENT OR UNDERSTANDING TO WHICH ARRAY MAY BE BOUND; (IV) IT HAS NOT
PREVIOUSLY ASSIGNED, TRANSFERRED, CONVEYED OR OTHERWISE ENCUMBERED ITS RIGHT,
TITLE AND INTEREST IN PRE-EXISTING ARRAY KNOW-HOW; AND (V) IT SHALL COMPLY WITH
ALL APPLICABLE LAWS, REGULATIONS AND GUIDELINES IN CONNECTION WITH THE
PERFORMANCE OF ITS OBLIGATIONS AND RIGHTS PURSUANT TO THIS AGREEMENT, INCLUDING
THE LAWS AND REGULATIONS OF THE U.S., JAPAN AND ANY OTHER RELEVANT NATION
CONCERNING ANY EXPORT OR OTHER TRANSFER OF TECHNOLOGY, SERVICES OR PRODUCT..


 


9.3                                                         DISCLAIMER.  ONO AND
ARRAY SPECIFICALLY DISCLAIM ANY GUARANTEE THAT THE COLLABORATION WILL BE
SUCCESSFUL, IN WHOLE OR IN PART.  THE FAILURE OF THE PARTIES TO SUCCESSFULLY
DEVELOP, ACTIVE COMPOUNDS, INACTIVE COMPOUNDS, CLAIMED COMPOUNDS AND/OR

 

21

--------------------------------------------------------------------------------


 


COLLABORATION PRODUCTS WILL NOT CONSTITUTE A BREACH OF ANY REPRESENTATION OR
WARRANTY OR OTHER OBLIGATION UNDER THIS AGREEMENT.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, ARRAY AND ONO MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE COLLABORATION PATENTS, COLLABORATION KNOW-HOW, PRE-EXISTING ARRAY
KNOW-HOW, PRE-EXISTING ARRAY PATENTS, PRE-EXISTING ONO KNOW-HOW, PRE-EXISTING
ONO PATENTS, PRE-EXISTING ONO COMPOUNDS, ACTIVE COMPOUNDS, CLAIMED COMPOUNDS,
INACTIVE COMPOUNDS,  HEREUNDER OR COLLABORATION PRODUCTS INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF ANY COLLABORATION PATENT OR KNOW-HOW, PATENTED OR UNPATENTED, OR
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.


 


ARTICLE 10
INDEMNIFICATION


 


10.1                                                   MUTUAL INDEMINFICATION. 
EACH PARTY (THE “INDEMNITOR, AS DEFINED IN SECTION 10.4) SHALL DEFEND, INDEMNIFY
AND HOLD THE OTHER PARTY AND ITS AFFILIATE, AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (THE “INDEMNITEE”, AS DEFINED IN SECTION 10.4)
HARMLESS FROM AND AGAINST ANY LOSSES, COSTS, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSE (INCLUDING REASONABLE ATTORNEYS’ AND PROFESSIONAL FEES AND OTHER
EXPENSES OF LITIGATION) (COLLECTIVELY, “LIABILITIES”) ARISING, DIRECTLY OR
INDIRECTLY OUT OF OR IN CONNECTION WITH THIRD PARTY CLAIMS, SUITS, ACTIONS,
DEMANDS OR JUDGMENTS, RELATING TO:


 

(i)                                     any breach by the Indemnitor of its
representations, warranties, covenants or agreements under this Agreement; or

 

(ii)                                  any personal injury or proprietary damage
occurring at a location owned, leased or under the control of the Indemnitor in
connection with the transactions contemplated by this Agreement (except to the
extent such Liabilities arose out of or resulted from the gross negligence,
recklessness or willful misconduct of the other Party or its Affiliates, and
their respective directors, officers, employees, and agents).

 


10.2                                                   INDEMNIFICATION BY ONO. 
ONO AGREES TO INDEMNIFY, DEFEND AND HOLD INDEMNITEES OF ARRAY HARMLESS FROM AND
AGAINST ANY LIABILITIES ARISING, DIRECTLY OR INDIRECTLY OUT OF OR IN CONNECTION
WITH THIRD PARTY CLAIMS, SUITS, ACTIONS, DEMANDS OR JUDGMENTS, RELATING TO:


 

(i)                                     any Active Compound, Inactive Compound,
Claimed Compound, Derivative Compound, Product or Collaboration Product
developed, manufactured, used, sold or otherwise distributed by or on behalf of
ONO, its Affiliates or Sublicensees or other designees (including, without
limitation, product liability); or

 

(ii)                                  the use of a Collaboration Target
(including a nucleic acid encoding such Collaboration Target, a Collaboration
Target protein or a derivative, modification or subunit of any of the foregoing)
which is involved in the conduct of the Collaboration and the making or use of
modulators of such Collaboration Target,

 

22

--------------------------------------------------------------------------------


 

except, in each case, to the extent such Liabilities arose out of or resulted
from the gross negligence, recklessness or intentional misconduct of Array or
its Affiliates, directors, officers, employees, and agents.

 


10.3                                                   INDEMNIFICATION BY
ARRAY.  ARRAY AGREES TO INDEMNIFY, DEFEND AND HOLD INDEMNITEES OF ONO HARMLESS
FROM AND AGAINST ANY LIABILITIES ARISING, DIRECTLY OR INDIRECTLY OUT OF OR IN
CONNECTION WITH THIRD PARTY CLAIMS, SUITS, ACTIONS, DEMANDS OR JUDGMENTS,
RELATING TO ANY ACTIVE COMPOUND, INACTIVE COMPOUND AND CLAIMED COMPOUND
DEVELOPED, MANUFACTURED, USED, SOLD OR OTHERWISE DISTRIBUTED BY OR ON BEHALF OF
ARRAY, ITS AFFILIATES OR LICENSEES OR OTHER DESIGNEES (INCLUDING, WITHOUT
LIMITATION, PRODUCT LIABILITY), EXCEPT TO THE EXTENT SUCH LIABILITIES AROSE OUT
OF OR RESULTED FROM THE GROSS NEGLIGENCE, RECKLESSNESS OR INTENTIONAL MISCONDUCT
OF ONO OR ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS..


 


10.4                                                   INDEMNIFICATION
PROCEDURE.  A PARTY THAT INTENDS TO CLAIM INDEMNIFICATION (THE “INDEMNITEE”)
UNDER THIS ARTICLE 10 SHALL PROMPTLY NOTIFY THE OTHER PARTY (THE “INDEMNITOR”)
IN WRITING OF ANY CLAIM, COMPLAINT, SUIT, PROCEEDING OR CAUSE OF ACTION WITH
RESPECT TO WHICH THE INDEMNITEE INTENDS TO CLAIM SUCH INDEMNIFICATION (FOR
PURPOSES OF THIS SECTION 10.4, EACH A “CLAIM”), AND THE INDEMNITOR SHALL HAVE
SOLE CONTROL OF THE DEFENSE AND/OR SETTLEMENT THEREOF; PROVIDED THAT THE
INDEMNITEE SHALL HAVE THE RIGHT TO PARTICIPATE, AT ITS OWN EXPENSE, WITH COUNSEL
OF ITS OWN CHOOSING IN THE DEFENSE AND/OR SETTLEMENT OF SUCH CLAIM.  THE
INDEMNIFICATION OBLIGATIONS OF THE INDEMNITOR UNDER THIS ARTICLE 10 SHALL NOT
APPLY IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE
CONSENT OF THE INDEMNITOR.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE
INDEMNITOR WITHIN A REASONABLE TIME AFTER THE COMMENCEMENT OF ANY SUCH CLAIM, IF
PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH ACTION, SHALL RELIEVE SUCH INDEMNITOR
OF ANY LIABILITY TO THE INDEMNITEE UNDER THIS ARTICLE 10, BUT THE OMISSION SO TO
DELIVER WRITTEN NOTICE TO THE INDEMNITOR SHALL NOT RELIEVE THE INDEMNITOR OF ANY
LIABILITY TO ANY INDEMNITEE OTHERWISE THAN UNDER THIS ARTICLE 10.  THE
INDEMNITEE UNDER THIS ARTICLE 10, AND ITS EMPLOYEES, AT THE INDEMNITOR’S REQUEST
AND EXPENSE, SHALL PROVIDE FULL INFORMATION AND REASONABLE ASSISTANCE TO
INDEMNITOR AND ITS LEGAL REPRESENTATIVES WITH RESPECT TO SUCH CLAIMS COVERED BY
THIS INDEMNIFICATION.  IT IS UNDERSTOOD THAT ONLY ONO MAY CLAIM INDEMNITY UNDER
THIS ARTICLE 10 (ON ITS OWN BEHALF OR ON BEHALF OF A ONO INDEMNITEE), AND OTHER
ONO INDEMNITEES MAY NOT DIRECTLY CLAIM INDEMNITY HEREUNDER.  LIKEWISE, IT IS
UNDERSTOOD THAT ONLY ARRAY MAY CLAIM INDEMNITY UNDER THIS ARTICLE 10 (ON ITS OWN
BEHALF OR ON BEHALF OF AN ARRAY INDEMNITEE), AND OTHER ARRAY INDEMNITEES MAY NOT
DIRECTLY CLAIM INDEMNITY HEREUNDER.


 


ARTICLE 11
TERM AND TERMINATION


 


11.1                                                   TERM.  THE TERM OF THIS
AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT ON A COUNTRY-BY-COUNTRY AND COLLABORATION PRODUCT-BY-COLLABORATION
PRODUCT BASIS UNTIL ONO AND ITS SUBLICENSEES HAVE NO REMAINING ROYALTY PAYMENT
OBLIGATIONS IN A COUNTRY, UNLESS TERMINATED EARLIER AS PROVIDED IN THIS
ARTICLE 11.


 


11.2                                                   TERMINATION UPON NOTICE. 
DURING THE COLLABORATION TERM, ONO SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT [*] TO ARRAY, PROVIDED THAT SUCH NOTICE MAY NOT BE GIVEN PRIOR TO THE
FIRST ANNIVERSARY OF THE EFFECTIVE DATE.  FURTHER, AFTER THE COLLABORATION TERM,
ONO SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT [*] TO ARRAY FOR SCIENTIFIC
OR

 

23

--------------------------------------------------------------------------------


 


COMMERCIAL REASONS CONSISTENT WITH THE USUAL PRACTICE FOLLOWED BY ONO IN
PURSUING THE DEVELOPMENT AND COMMERCIALIZATION OF ITS OTHER PHARMACEUTICAL
PRODUCTS OF SIMILAR COMMERCIAL VALUE AND ONO SHALL TIMELY PROVIDE ARRAY WITH
SUCH REASON FOR TERMINATION.


 


11.3                                                   TERMINATION FOR BREACH. 
EITHER PARTY TO THIS AGREEMENT MAY TERMINATE THE COLLABORATION AND THIS
AGREEMENT IN THE EVENT THE OTHER PARTY HERETO SHALL HAVE MATERIALLY BREACHED OR
DEFAULTED IN THE PERFORMANCE OF ANY OF ITS MATERIAL OBLIGATIONS HEREUNDER, AND
SUCH DEFAULT SHALL HAVE CONTINUED FOR NINETY (90) DAYS AFTER WRITTEN NOTICE
THEREOF WAS PROVIDED TO THE BREACHING PARTY BY THE NON-BREACHING PARTY.  ANY
TERMINATION SHALL BECOME EFFECTIVE AT THE END OF SUCH NINETY (90) DAY PERIOD
UNLESS THE BREACHING PARTY (OR ANY THIRD PARTY ON ITS BEHALF) HAS CURED ANY SUCH
BREACH OR DEFAULT PRIOR TO THE EXPIRATION OF THE NINETY (90) DAY PERIOD;
PROVIDED, HOWEVER, IN THE CASE OF A FAILURE TO PAY ANY AMOUNT DUE HEREUNDER,
SUCH DEFAULT MAY BE THE BASIS OF TERMINATION TEN (10) BUSINESS DAYS FOLLOWING
THE DATE THAT NOTICE OF SUCH DEFAULT WAS RECEIVED BY THE BREACHING PARTY UNLESS
THE BREACHING PARTY SHALL PAY ANY AMOUNT DUE WITHIN SUCH TEN (10) BUSINESS DAYS.


 


11.4                                                   TERMINATION FOR
INSOLVENCY.  IF VOLUNTARY OR INVOLUNTARY PROCEEDINGS BY OR AGAINST A PARTY ARE
INSTITUTED IN BANKRUPTCY UNDER ANY INSOLVENCY LAW, OR A RECEIVER OR CUSTODIAN IS
APPOINTED FOR SUCH PARTY, OR PROCEEDINGS ARE INSTITUTED BY OR AGAINST SUCH PARTY
FOR CORPORATE REORGANIZATION, DISSOLUTION, LIQUIDATION OR WINDING-UP OF SUCH
PARTY, WHICH PROCEEDINGS, IF INVOLUNTARY, SHALL NOT HAVE BEEN DISMISSED WITHIN
SIXTY (60) DAYS AFTER THE DATE OF FILING, OR IF SUCH PARTY MAKES AN ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH PARTY
ARE SEIZED OR ATTACHED AND NOT RELEASED WITHIN SIXTY (60) DAYS THEREAFTER, THE
OTHER PARTY MAY IMMEDIATELY TERMINATE THE COLLABORATION AND/OR THIS AGREEMENT,
EFFECTTIVE UPON NOTICE OF SUCH TERMINATION.


 


11.5                                                   SURVIVAL SECTIONS. 
ARTICLES [*] AND ANY OTHER PROVISIONS, WHICH BY THEIR MEANING ARE INTENDED TO
SURVIVE THIS AGREEMENT, SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT FOR ANY REASON.


 


11.6                                                   EFFECT OF TERMINATION.

 


11.6.1                  TERMINATION NOT SOLE REMEDY; ACCRUED RIGHTS AND
OBLIGATIONS.  TERMINATION IS NOT THE SOLE REMEDY UNDER THIS AGREEMENT AND,
WHETHER OR NOT TERMINATION IS EFFECTED, ALL OTHER REMEDIES WILL REMAIN AVAILABLE
EXCEPT AS AGREED TO OTHERWISE HEREIN.  TERMINATION OF THIS AGREEMENT FOR ANY
REASON SHALL NOT RELEASE EITHER PARTY HERETO FROM ANY LIABILITY WHICH, AT THE
TIME OF SUCH TERMINATION, HAS ALREADY ACCRUED TO THE OTHER PARTY OR WHICH IS
ATTRIBUTABLE TO A PERIOD PRIOR TO SUCH TERMINATION NOR PRECLUDE EITHER PARTY
FROM PURSUING ANY RIGHTS AND REMEDIES IT MAY HAVE HEREUNDER OR AT LAW OR IN
EQUITY WITH RESPECT TO ANY BREACH OF THIS AGREEMENT.


 


11.6.2                  UPON TERMINATION OF THIS AGREEMENT (I) BY ONO PURSUANT
TO SECTION 11.2, OR (II) BY ARRAY PURSUANT TO 11.3 AND 11.4..  IF THIS AGREEMENT
TERMINATED (I) BY ONO PURSUANT TO SECTION 11.2, OR (II) BY ARRAY PURSUANT TO
11.3 AND 11.4, ALL THE LICENSES AND RIGHTS GRANTED TO ONO BY ARRAY UNDER
ARTICLE 4 SHALL BE TERMINATED AND EACH PARTY SHALL PROMPTLY RETURN TO THE OTHER
PARTY ALL CONFIDENTIAL INFORMATION (INCLUDING, WITHOUT LIMITATION, ALL KNOW-HOW)
RECEIVED FROM SUCH PARTY, EXCEPT ONE COPY OF WHICH MAY BE RETAINED FOR ARCHIVAL
PURPOSES.  FURTHER, ONO SHALL PROMPTLY MAKE PAYMENT OF ALL AMOUNTS OWING TO
ARRAY, AND

 

24

--------------------------------------------------------------------------------


 

ONO shall promptly [*] to ARRAY all of ONO’s right, title and interest in any
Collaboration Patent [*] to ONO under Section 7.1.2.

 

11.6.3                  Upon termination by ONO of this Agreement pursuant to
Section 11.3.  If this Agreement is terminated by ONO pursuant to Section 11.3,
all the licenses and rights granted to ONO by ARRAY under Article 4 shall
survive subject to ONO’s obligation to pay milestone and royalty payments as set
forth in Sections 5.2 and 5.3; [*].  [*].  Further, Article 7, Sections 2.11,
5.5, 5.6 and 5.7 shall also survive.  ARRAY shall promptly return to ONO all
Confidential Information (including, without limitation, all Know-How) received
from ONO.

 

11.6.4                  Upon termination by ONO of this Agreement pursuant to
Section 11.4.  If this Agreement is terminated by ONO pursuant to Section 11.4
due to the rejection of this Agreement by or on behalf of ARRAY under
Section 365 of the United States Bankruptcy Code (the “Code”) or similar foreign
laws, all licenses and rights to licenses granted under or pursuant to this
Agreement, including but not limited to Article 4, by ARRAY to ONO are, and
shall otherwise be deemed to be, if required for purposes of Section 365(n) of
the Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Code or similar foreign laws.  The Parties agree that
ONO, as a licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the Code or similar foreign
laws, and that upon commencement of a bankruptcy proceeding by or against ARRAY
under the Code or similar foreign laws, ONO shall be entitled to a complete
duplicate of, or complete access to (as ONO deems appropriate), any such
intellectual property and all embodiments of such intellectual property.  Such
intellectual property and all embodiments thereof shall be promptly delivered to
ONO (i) upon any such commencement of a bankruptcy proceeding upon written
request therefor by ONO, unless ARRAY elects to continue to perform all of its
obligations under this Agreement or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of ARRAY upon written request
therefor by ONO.

 


11.7                                                   EFFECT OF [*].  IN THE
EVENT ONO [*], FOR EITHER COLLABORATION TARGET, [*], THE FOLLOWING SHALL APPLY:


 

11.7.1                  ONO SHALL PROMPTLY ASSIGN TO ARRAY ALL OF ONO’S RIGHT,
TITLE AND INTEREST IN ANY JOINTLY OWNED COLLABORATION PATENT [*].


 

11.7.2                  WITH RESPECT TO [*]SECTIONS 7.3, 2.11, 5.2.3, 7.1.2,
7.1.3 AND 7.2.1 SHALL TERMINATE.


 

11.7.3                  SECTION 4.1 SHALL BE AMENDED [*].


 

11.7.4                  THE AMOUNTS PAYABLE TO ARRAY UNDER SECTIONS 5.2.1 AND
5.2.2 UPON ACHIEVEMENT OF DEVELOPMENT MILESTONES SHALL BE [*] PROVIDED THAT ONO
SHALL BE REQUIRED TO PAY DEVELOPMENT MILESTONE ONLY FOR COLLABORATION PRODUCTS
[*] CLAIMED IN AN UNABANDONED COLLABORATION PATENT OWNED BY ARRAY COVERING THE
COMPOSITION OF MATTER, A METHOD OF MANUFACTURE OR THE USE OF SUCH COLLABORATION
PRODUCT.  FOR THE AVOIDANCE OF DOUBT, ONO SHALL NOT BE REQUIRED TO PAY [*].


 

11.7.5                  SECTION 5.3 SHALL BE AMENDED [*]:

 

25

--------------------------------------------------------------------------------


 

5.3  Royalties.  ONO shall pay ARRAY a royalty of [*] on the worldwide Net Sales
by ONO, its Affiliates or Sublicensees of each Collaboration Product [*].  Such
royalties shall be paid on a country-by-country basis from the date of the first
commercial sale of each such Collaboration Product with respect to which royalty
payments are due until the expiration of the last to expire the Collaboration
Patent owned by ARRAY in such country covering the composition of matter, a
method of manufacture or the use of such [*].  It is understood and agreed that
no royalty shall be due on sales of [*].

 

11.7.6                  IT IS ACKNOWLEDGED AND AGREED BY THE PARTIES THAT EACH
PARTY SHALL BE RELIEVED FROM [*] UPON [*] OF [*] PURSUANT TO [*] AND EACH PARTY
SHALL HAVE THE RIGHT [*].


 


ARTICLE 12
MISCELLANEOUS


 


12.1                                                   GOVERNING LAWS.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED, AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF COLORADO, WITHOUT REFERENCE TO CONFLICTS OF LAWS
PRINCIPLES.


 


12.2                                                   WAIVER.  IT IS AGREED
THAT NO WAIVER BY EITHER PARTY HERETO OF ANY BREACH OR DEFAULT OF ANY OF THE
COVENANTS OR AGREEMENTS HEREIN SET FORTH SHALL BE DEEMED A WAIVER AS TO ANY
SUBSEQUENT AND/OR SIMILAR BREACH OR DEFAULT.


 


12.3                                                   ASSIGNMENT.  THIS
AGREEMENT SHALL NOT BE ASSIGNABLE BY EITHER PARTY TO ANY THIRD PARTY HERETO
WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY HERETO.  NOTWITHSTANDING THE
FOREGOING, EITHER PARTY MAY ASSIGN THIS AGREEMENT, WITHOUT SUCH CONSENT, TO AN
ENTITY THAT ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF SUCH
PARTY TO WHICH THIS AGREEMENT PERTAINS, WHETHER BY MERGER, REORGANIZATION,
ACQUISITION, SALE, OR OTHERWISE; PROVIDED, HOWEVER, THAT WITHIN THIRTY (30) DAYS
OF SUCH AN ASSIGNMENT, THE ASSIGNEE SHALL AGREE IN WRITING TO BE BOUND BY THE
TERMS AND CONDITIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF ANY PERMITTED ASSIGNEE, AND ANY SUCH ASSIGNEE SHALL
AGREE TO PERFORM THE OBLIGATIONS OF THE ASSIGNOR.


 


12.4                                                   INDEPENDENT CONTRACTORS. 
THE RELATIONSHIP OF THE PARTIES HERETO IS THAT OF INDEPENDENT CONTRACTORS.  THE
PARTIES HERETO ARE NOT DEEMED TO BE AGENTS, PARTNERS OR JOINT VENTURERS OF THE
OTHERS FOR ANY PURPOSE AS A RESULT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


12.5                                                   COMPLIANCE WITH LAWS.  IN
EXERCISING THEIR RIGHTS UNDER THIS LICENSE, THE PARTIES SHALL FULLY COMPLY IN
ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS,
REGULATIONS, RULES AND ORDERS OF ANY GOVERNMENTAL BODY HAVING JURISDICTION OVER
THE EXERCISE OF RIGHTS UNDER THIS LICENSE INCLUDING, WITHOUT LIMITATION, THOSE
APPLICABLE TO THE DISCOVERY, DEVELOPMENT, MANUFACTURE, DISTRIBUTION, IMPORT AND
EXPORT AND SALE OF COLLABORATION PRODUCTS PURSUANT TO THIS AGREEMENT.


 


12.6                                                   PATENT MARKING.  ONO
AGREES TO MARK AND HAVE ITS AFFILIATES AND SUBLICENSEES MARK ALL COLLABORATION
PRODUCTS OR PACKAGING OR LABELS WHERE APPROPRIATE SOLD

 

26

--------------------------------------------------------------------------------


 


PURSUANT TO THIS AGREEMENT IN ACCORDANCE WITH THE APPLICABLE STATUTE OR
REGULATIONS RELATING TO PATENT MARKING IN THE COUNTRY OR COUNTRIES OF
MANUFACTURE AND SALE THEREOF.

 


12.7                                                   NOTICES.  ALL NOTICES,
REQUESTS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
PERSONALLY DELIVERED OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, IN EACH CASE TO THE RESPECTIVE ADDRESS SPECIFIED
BELOW, OR SUCH OTHER ADDRESS AS MAY BE SPECIFIED IN WRITING TO THE OTHER PARTY
HERETO AND SHALL BE DEEMED TO HAVE BEEN GIVEN UPON RECEIPT:

 

If to ONO:

 

Ono Pharmaceutical Co., Ltd.

 

 

8-2 Kyutaromachi 1-Chome, Chuo-Ku

 

 

Osaka 541-8564, JAPAN

 

 

Attention: Director, International Business

 

 

Facsimile: +81 (6) 6263-2958

 

 

 

With a copy to:

 

Ono Pharma USA, Inc.

 

 

2000 Lenox Drive

 

 

Lawrenceville, NJ 08648, USA

 

 

Attention: President

 

 

Facsimile: +1 (609) 219-9229

 

 

 

If to ARRAY:

 

Array BioPharma Inc.

 

 

3200 Walnut Street

 

 

Boulder, CO 80301, USA

 

 

Attention: Chief Operating Officer

 

 

Facsimile: +1 (303) 381-6697

 

 

 

With a copy to:

 

Array BioPharma Corporation

 

 

3200 Walnut Street

 

 

Boulder, CO 80301, USA

 

 

Attention: General Counsel

 

 

Facsimile: +1 (303) 386-1290

 


12.8                                                   SEVERABILITY.  EACH PARTY
HEREBY AGREES THAT IT DOES NOT INTEND TO VIOLATE ANY PUBLIC POLICY, STATUTORY OR
COMMON LAWS, RULES, REGULATIONS, TREATY OR DECISION OF ANY GOVERNMENT AGENCY OR
EXECUTIVE BODY THEREOF OF ANY COUNTRY OR COMMUNITY OR ASSOCIATION OF COUNTRIES. 
SHOULD ONE OR MORE PROVISIONS OF THIS AGREEMENT BE OR BECOME INVALID, THE
PARTIES HERETO SHALL SUBSTITUTE, BY MUTUAL CONSENT, VALID PROVISIONS FOR SUCH
INVALID PROVISIONS WHICH VALID PROVISIONS IN THEIR ECONOMIC EFFECT ARE
SUFFICIENTLY SIMILAR TO THE INVALID PROVISIONS THAT IT CAN BE REASONABLY ASSUMED
THAT THE PARTIES WOULD HAVE ENTERED INTO THIS AGREEMENT WITH SUCH VALID
PROVISIONS.  IN CASE SUCH VALID PROVISIONS CANNOT BE AGREED UPON, THE INVALIDITY
OF ONE OR SEVERAL PROVISIONS OF ITS AGREEMENT SHALL NOT AFFECT THE VALIDITY OF
THIS AGREEMENT AS A WHOLE, UNLESS THE INVALID PROVISIONS ARE OF SUCH ESSENTIAL
IMPORTANCE TO THIS AGREEMENT THAT IT IS TO BE REASONABLY ASSUMED THAT THE
PARTIES WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITHOUT THE INVALID
PROVISIONS.  IN THE EVENT A PARTY SEEKS TO AVOID A MATERIAL PROVISION OF THIS
AGREEMENT UPON AN ASSERTION THAT SUCH PROVISION IS INVALID, ILLEGAL OR OTHERWISE
UNENFORCEABLE, THE OTHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO

 

27

--------------------------------------------------------------------------------


 


THE ASSERTING PARTY, UNLESS SUCH ASSERTION IS ELIMINATED AND CURED WITHIN SUCH
SIXTY (60) DAY PERIOD.  SUCH A TERMINATION SHALL BE DEEMED A TERMINATION BY SUCH
PARTY FOR BREACH PURSUANT TO SECTION 11.3.


 


12.9                                                   ADVICE OF COUNSEL.  ARRAY
AND ONO HAVE EACH CONSULTED COUNSEL OF THEIR CHOICE REGARDING THIS AGREEMENT,
AND EACH ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT SHALL NOT BE DEEMED TO HAVE
BEEN DRAFTED BY ONE PARTY OR ANOTHER AND WILL BE CONSTRUED ACCORDINGLY.


 


12.10                                             PERFORMANCE WARRANTY.  EACH
PARTY HEREBY WARRANTS AND GUARANTEES THE PERFORMANCE OF ANY AND ALL RIGHTS AND
OBLIGATIONS OF THIS AGREEMENT BY ITS AFFILIATES AND SUBLICENSEES.


 


12.11                                             DISPUTE RESOLUTION.  EXCEPT
FOR THE DISPUTE TO BE RESOLVED IN ACCORDANCE WITH SECTION 3.5, THE PARTIES AGREE
THAT ANY DISPUTE, CONTROVERSY, OR DIFFERENCE WHICH MAY ARISE BETWEEN THE
PARTIES, OUT OF OR IN RELATION TO OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
ATTEMPTED IN GOOD FAITH TO AMICABLY BE SETTLED BY THE PARTIES BEFORE HAVING
RECOURSE TO THE ARBITRATION PROCEDURE.  IN THE EVENT SUCH DISPUTE, CONTROVERSY,
OR DIFFERENCE IS NOT RESOLVED BY THE PARTIES, THEN SUCH UNRESOLVED DISPUTE,
CONTROVERSY, OR DIFFERENCE SHALL BE RESOLVED THROUGH BINDING ARBITRATION IN
ACCORDANCE WITH THE RULES OF CONCILIATION AND ARBITRATION OF THE INTERNATIONAL
CHAMBER OF COMMERCE APPLYING THE SUBSTANTIVE LAW SPECIFIED IN SECTION 12.1.  A
PARTY MAY INITIATE AN ARBITRATION BY WRITTEN NOTICE TO THE OTHER PARTY OF ITS
INTENTION TO ARBITRATE, AND SUCH DEMAND NOTICE SHALL SPECIFY IN REASONABLE
DETAIL THE NATURE OF THE DISPUTE.   EACH PARTY SHALL SELECT ONE (1) ARBITRATOR,
AND THE TWO (2) ARBITRATORS SO SELECTED SHALL CHOOSE A THIRD ARBITRATOR, AND ALL
THREE (3) SHALL SERVE AS NEUTRALS.   IF A PARTY FAILS TO NOMINATE ITS
ARBITRATOR, OR IF THE PARTIES’ ARBITRATORS CANNOT AGREE ON THE THIRD ARBITRATOR,
THE NECESSARY APPOINTMENTS SHALL BE MADE IN ACCORDANCE WITH THE RULES OF
CONCILIATION AND ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE.   WITHIN
THREE (3) MONTHS OF THE CONCLUSION OF AN ARBITRATION PROCEEDING, THE ARBITRATION
DECISION SHALL BE RENDERED IN WRITING AND SHALL SPECIFY THE BASIS ON WHICH THE
DECISION WAS MADE.  THE AWARD OF THE ARBITRATION TRIBUNAL SHALL BE FINAL AND
JUDGMENT UPON SUCH AN AWARD MAY BE ENTERED IN ANY COMPETENT COURT OR APPLICATION
MAY BE MADE TO ANY COMPETENT COURT FOR JUDICIAL ACCEPTANCE OF SUCH AN AWARD AND
ORDER OF ENFORCEMENT.  UNLESS OTHERWISE MUTUALLY AGREED UPON BY THE PARTIES, THE
ARBITRATION PROCEEDINGS SHALL BE CONDUCTED IN OSAKA, JAPAN, IN THE EVENT THAT
ARRY REQUESTS ARBITRATION, AND IN DENVER, COLORADO, IN THE EVENT ONO REQUESTS
ARBITRATION.  THE PARTIES AGREE THAT THEY SHALL SHARE EQUALLY THE COST OF THE
ARBITRATION FILING AND HEARING FEES, AND THE COST OF THE ARBITRATOR.  EACH PARTY
SHALL BEAR ITS OWN ATTORNEYS’ FEES AND ASSOCIATED COSTS AND EXPENSES.

 


12.12                                             FORCE MAJEURE.  NEITHER PARTY
SHALL LOSE ANY RIGHTS HEREUNDER OR BE LIABLE TO THE OTHER PARTY FOR DAMAGES OR
LOSSES (EXCEPT FOR PAYMENT OBLIGATIONS) ON ACCOUNT OF FAILURE OF PERFORMANCE BY
THE DEFAULTING PARTY IF THE FAILURE IS OCCASIONED BY WAR, TERRORISM, STRIKE,
FIRE, ACT OF GOD, EARTHQUAKE, FLOOD, LOCKOUT, EMBARGO, GOVERNMENTAL ACTS OR
ORDERS OR RESTRICTIONS, FAILURE OF SUPPLIERS, OR ANY OTHER REASON WHERE FAILURE
TO PERFORM IS BEYOND THE REASONABLE CONTROL AND NOT CAUSED BY THE NEGLIGENCE,
INTENTIONAL CONDUCT OR MISCONDUCT OF THE NON-PERFORMING PARTY AND SUCH PARTY HAS
EXERTED ALL REASONABLE EFFORTS TO AVOID OR REMEDY SUCH FORCE MAJEURE; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL A PARTY BE REQUIRED TO SETTLE ANY LABOR DISPUTE
OR DISTURBANCE.

 

28

--------------------------------------------------------------------------------


 


12.13                                             COMPLETE AGREEMENT.  THIS
AGREEMENT WITH ITS EXHIBITS, CONSTITUTES THE ENTIRE AGREEMENT, BOTH WRITTEN AND
ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND ALL
PRIOR AGREEMENTS RESPECTING THE SUBJECT MATTER HEREOF, EITHER WRITTEN OR ORAL,
EXPRESS OR IMPLIED, SHALL BE ABROGATED, CANCELED, AND ARE NULL AND VOID AND OF
NO EFFECT.  NO AMENDMENT OR CHANGE HEREOF OR ADDITION HERETO SHALL BE EFFECTIVE
OR BINDING ON EITHER OF THE PARTIES HERETO UNLESS REDUCED TO WRITING AND
EXECUTED BY THE RESPECTIVE DULY AUTHORIZED REPRESENTATIVES OF ARRAY AND ONO.


 


12.14                                             HEADINGS.  THE CAPTIONS TO THE
SEVERAL SECTIONS HEREOF ARE NOT A PART OF THIS AGREEMENT, BUT ARE INCLUDED
MERELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT ITS MEANING OR
INTERPRETATION.


 


12.15                                             LANGUAGE.  THIS AGREEMENT IS
IN THE ENGLISH LANGUAGE ONLY, WHICH LANGUAGE SHALL BE CONTROLLING IN ALL
RESPECTS, AND ALL VERSIONS HEREOF IN ANY OTHER LANGUAGE SHALL NOT BE BINDING ON
THE PARTIES HERETO.  ALL COMMUNICATIONS AND NOTICES TO BE MADE OR GIVEN PURSUANT
TO THIS AGREEMENT SHALL BE IN THE ENGLISH LANGUAGE.


 


12.16                                             COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME AGREEMENT.


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered in duplicate
originals as of the Effective Date.

 

ONO PHARMACEUTICAL CO., LTD.

ARRAY BIOPHARMA INC.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Takashi Iwai

Name:

 David L. Snitman, Ph.D.

 

 

 

 

 

 

Title:

President, Representative Director

Title

Chief Operating Officer& Vice

 

 

and Chief Executive Officer

 

President, Business Development

 

 

 

 

 

Date:

 

 

Date:

 

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT 1.31

 

RESEARCH PLAN

 

Appendix to Drug Discovery Agreement between ONO and ARRAY: Research Plan for [
* ] Projects

 

The following is the research plan on [ * ] mutually agreed by ONO and ARRAY. 
It is derived from analysis of the targets by ARRAY and after several
discussions with ONO.  This Research Plan is intended to be a plan and guide for
the project team.  The goasl, strategy and resource distribution can and will be
changed in response to ongoing results, competitive information and changing
science.  Significant changes to the Research Plan must be ratified by the Joint
Management Committee.

 

 

Topics:

 

 

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

[ * ]  …………………………………………………………….[ * ]

 

30

--------------------------------------------------------------------------------


 

EXHIBIT 1.33

 

[*]

 

[*]

 

--------------------------------------------------------------------------------